UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07360 Monetta Trust (Exact name of registrant as specified in charter) 1776-A S. Naperville Road, Suite 100 Wheaton, IL 60189-5831 (Address of principal executive offices) (Zip code) Robert S. Bacarella 1776-A S. Naperville Road, Suite 100 Wheaton, IL 60189-5831 (Name and address of agent for service) (630) 462-9800 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2013 Date of reporting period: July 1, 2012 – June 30, 2013 Item 1. Proxy Voting Record. Orion/Monetta Intermediate Bond Fund July 1, 2012 – June 30, 2013 There is no proxy voting activity for the fund because the fund did not hold any voting securities during the reporting period. Monetta Fund, Inc. May 1, 2013– June 30, 2013 NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE FLUOR CORP. FLR ANNUAL 05/02/2013 1A. ELECTION OF DIRECTOR: PETER K. BARKER MGMT FOR FOR 1B. ELECTION OF DIRECTOR: ALAN M. BENNETT MGMT FOR FOR 1C. ELECTION OF DIRECTOR: ROSEMARY T. BERKERY MGMT FOR FOR 1D. ELECTION OF DIRECTOR: JAMES T. HACKETT MGMT FOR FOR 1E. ELECTION OF DIRECTOR: KENT KRESA MGMT FOR FOR 1F. ELECTION OF DIRECTOR: DEAN R. O'HARE MGMT FOR FOR 1G. ELECTION OF DIRECTOR: ARMANDO J. OLIVERA MGMT FOR FOR 1H. ELECTION OF DIRECTOR: DAVID T. SEATON MGMT FOR FOR 1I. ELECTION OF DIRECTOR: NADER H. SULTAN MGMT FOR FOR 2. AN ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. MGMT FOR FOR 3. THE APPROVAL OF OUR AMENDED AND RESTATED 2 MGMT FOR FOR 4. THE RATIFICATION OF THE APPOINTMENT BY OUR AUDIT COMMITTEE OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE PEPSICO, INC. PEP ANNUAL 05/01/2013 1A. ELECTION OF DIRECTOR: S.L. BROWN MGMT FOR FOR 1B. ELECTION OF DIRECTOR: G.W. BUCKLEY MGMT FOR FOR 1C. ELECTION OF DIRECTOR: I.M. COOK MGMT FOR FOR 1D. ELECTION OF DIRECTOR: D. DUBLON MGMT FOR FOR 1E. ELECTION OF DIRECTOR: V.J. DZAU MGMT FOR FOR 1F. ELECTION OF DIRECTOR: R.L. HUNT MGMT FOR FOR 1G. ELECTION OF DIRECTOR: A. IBARGÜEN MGMT FOR FOR 1H. ELECTION OF DIRECTOR: I.K. NOOYI MGMT FOR FOR 1I. ELECTION OF DIRECTOR: S.P. ROCKEFELLER MGMT FOR FOR IJ. ELECTION OF DIRECTOR: J.J. SCHIRO MGMT FOR FOR IK. ELECTION OF DIRECTOR: L.G. TROTTER MGMT FOR FOR IL. ELECTION OF DIRECTOR: D. VASELLA MGMT FOR FOR IM. ELECTION OF DIRECTOR: A. WEISSER MGMT FOR FOR 2. RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2013. MGMT FOR FOR 3. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE EOG RESOURCES, INC. EOG 26875P101 ANNUAL 05/02/2013 1A. ELECTION OF DIRECTOR: CHARLES R. CRISP MGMT FOR FOR 1B. ELECTION OF DIRECTOR: JAMES C. DAY MGMT FOR FOR 1C. ELECTION OF DIRECTOR: MARK G. PAPA MGMT FOR FOR 1D. ELECTION OF DIRECTOR: H. LEIGHTON STEWARD MGMT FOR FOR 1E. ELECTION OF DIRECTOR: DONALD F. TEXTOR MGMT FOR FOR 1F. ELECTION OF DIRECTOR: WILLIAM R. THOMAS MGMT FOR FOR 1G. ELECTION OF DIRECTOR: FRANK G. WISNER MGMT FOR FOR 2. TO RATIFY THE APPOINTMENT BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS AUDITORS FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2013. MGMT FOR FOR 3. TO APPROVE THE AMENDED AND RESTATED EOG RESOURCES, INC. 2 MGMT FOR FOR 4. TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE BANK OF AMERICA BAC ANNUAL 05/08/2013 1A. ELECTION OF DIRECTOR: SHARON L. ALLEN MGMT FOR FOR 1B. ELECTION OF DIRECTOR: SUSAN S. BIES MGMT FOR FOR 1C. ELECTION OF DIRECTOR: JACK O. BOVENDER, JR. MGMT FOR FOR 1D. ELECTION OF DIRECTOR: FRANK P. BRAMBLE, SR. MGMT FOR FOR 1E. ELECTION OF DIRECTOR: ARNOLD W. DONALD MGMT FOR FOR 1F. ELECTION OF DIRECTOR: CHARLES K. GIFFORD MGMT FOR FOR 1G. ELECTION OF DIRECTOR: CHARLES O. HOLLIDAY, JR. MGMT FOR FOR 1H. ELECTION OF DIRECTOR: LINDA P. HUDSON MGMT FOR FOR 1I. ELECTION OF DIRECTOR: MONICA C. LOZANO MGMT FOR FOR 1J. ELECTION OF DIRECTOR: THOMAS J. MAY MGMT FOR FOR 1K. ELECTION OF DIRECTOR: BRIAN T. MOYNIHAN MGMT FOR FOR 1L. ELECTION OF DIRECTOR: LIONEL L. NOWELL, III MGMT FOR FOR 1M. ELECTION OF DIRECTOR: R. DAVID YOST MGMT FOR FOR 2. AN ADVISORY (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION (SAY ON PAY). MGMT FOR FOR 3. RATIFICATION OF THE APPOINTMENT OF THE REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2013. MGMT FOR FOR 4. STOCKHOLDER PROPOSAL - REPORT ON POLITICAL CONTRIBUTIONS. SHRHLDR AGAINST AGAINST 5. STOCKHOLDER PROPOSAL - PROXY ACCESS. SHRHLDR AGAINST AGAINST 6. STOCKHOLDER PROPOSAL - MULTIPLE BOARD SERVICE. SHRHLDR AGAINST AGAINST 7. STOCKHOLDER PROPOSAL - POLITICAL CONTRIBUTIONS. SHRHLDR AGAINST AGAINST 8. STOCKHOLDER PROPOSAL - MORTGAGE SERVICING. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE VERIZON COMMUNICATIONS INC. VZ 92343V104 ANNUAL 05/02/2013 1A. ELECTION OF DIRECTOR: RICHARD L. CARRION MGMT FOR FOR 1B. ELECTION OF DIRECTOR: MELANIE L. HEALEY MGMT FOR FOR 1C. ELECTION OF DIRECTOR: M. FRANCES KEETH MGMT FOR FOR 1D. ELECTION OF DIRECTOR: ROBERT W. LANE MGMT FOR FOR 1E. ELECTION OF DIRECTOR: LOWELL C. MCADAM MGMT FOR FOR 1F. ELECTION OF DIRECTOR: SANDRA O. MOOSE MGMT FOR FOR 1G. ELECTION OF DIRECTOR: JOSEPH NEUBAUER MGMT FOR FOR 1H. ELECTION OF DIRECTOR: DONALD T. NICOLAISEN MGMT FOR FOR 1I.ELECTION OF DIRECTOR: CLARENCE OTIS, JR. MGMT FOR FOR 1J. ELECTION OF DIRECTOR: HUGH B. PRICE MGMT FOR FOR 1K. ELECTION OF DIRECTOR: RODNEY E. SLATER MGMT FOR FOR 1L. ELECTION OF DIRECTOR: KATHRYN A. TESIJA MGMT FOR FOR 1M. ELECTION OF DIRECTOR: GREGORY D. WASSON MGMT FOR FOR 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 01)3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 4. APPROVAL OF LONG-TERM INCENTIVE PLAN MGMT FOR FOR 5. NETWORK NEUTRALITY MGMT AGAINST AGAINST 6. LOBBYING ACTIVITIES MGMT AGAINST AGAINST 7. ROXY ACCESS BYLAWS MGMT AGAINST AGAINST 8. SEVERANCE APPROVAL POLICY MGMT AGAINST AGAINST 9. SHAREHOLDER RIGHT TO CALL A SPECIAL MEETING SHRHLDR AGAINST AGAINST 10. SHAREHOLDER RIGHT TO ACT BY WRITTEN CONSENT SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE NATIONAL OILWELL VARCO NOV ANNUAL 05/22/2013 1A. ELECTION OF DIRECTOR: MERRILL A. MILLER, JR. MGMT FOR FOR 1B. ELECTION OF DIRECTOR: GREG L. ARMSTRONG MGMT FOR FOR 1C. ELECTION OF DIRECTOR: BEN A. GUILL MGMT FOR FOR 1D. ELECTION OF DIRECTOR: DAVID D. HARRISON MGMT FOR FOR 1E. ELECTION OF DIRECTOR: ROGER L. JARVIS MGMT FOR FOR 1F. ELECTION OF DIRECTOR: ERIC L. MATTSON MGMT FOR FOR 2. RATIFICATION OF INDEPENDENT AUDITORS. MGMT FOR FOR 3. APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. MGMT FOR FOR 4. APPROVE AMENDMENTS TO THE NATIONAL OILWELL VARCO, INC. LONG-TERM INCENTIVE PLAN. MGMT FOR FOR 5. APPROVE THE NATIONAL OILWELL VARCO, INC. ANNUAL CASH INCENTIVE PLAN FOR EXECUTIVE OFFICERS. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE THE HOME DEPOT HD ANNUAL 05/23/2013 1A. ELECTION OF DIRECTOR: F. DUANE ACKERMAN MGMT FOR FOR 1B. ELECTION OF DIRECTOR: FRANCIS S. BLAKE MGMT FOR FOR 1C. ELECTION OF DIRECTOR: ARI BOUSBIB MGMT FOR FOR 1D. ELECTION OF DIRECTOR: GREGORY D. BRENNEMAN MGMT FOR FOR 1E. ELECTION OF DIRECTOR: J. FRANK BROWN MGMT FOR FOR 1F. ELECTION OF DIRECTOR: ALBERT P. CAREY MGMT FOR FOR 1G. ELECTION OF DIRECTOR: ARMANDO CODINA MGMT FOR FOR 1H. ELECTION OF DIRECTOR: BONNIE G. HILL MGMT FOR FOR 1I. ELECTION OF DIRECTOR: KAREN L. KATEN MGMT FOR FOR 1J. ELECTION OF DIRECTOR: MARK VADON MGMT FOR FOR 2. PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP MGMT FOR FOR 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 4. APPROVAL OF THE MATERIAL TERMS OF OFFICER PERFORMANCE GOALS UNDER THE MANAGEMENT INCENTIVE PLAN MGMT FOR FOR 5. APPROVAL OF THE AMENDED AND RESTATED 2 MGMT FOR FOR 6. SHAREHOLDER PROPOSAL REGARDING EMPLOYMENT DIVERSITY REPORT SHRHLDR AGAINST AGAINST 7. SHAREHOLDER PROPOSAL REGARDING STORMWATER MANAGEMENT POLICY SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE EXPRESS SCRIPTS HOLDING ESRX 30219G108 ANNUAL 05/0/92013 1A. ELECTION OF DIRECTOR: GARY G. BENANAV MGMT FOR FOR 1B. ELECTION OF DIRECTOR: MAURA C. BREEN MGMT FOR FOR 1C. ELECTION OF DIRECTOR: WILLIAM J. DELANEY MGMT FOR FOR 1D. ELECTION OF DIRECTOR: NICHOLAS J. LAHOWCHIC MGMT FOR FOR 1E. ELECTION OF DIRECTOR: THOMAS P. MAC MAHON MGMT FOR FOR 1F. ELECTION OF DIRECTOR: FRANK MERGENTHALER MGMT FOR FOR 1G. ELECTION OF DIRECTOR: WOODROW A. MYERS, JR., MD MGMT FOR FOR 1H. ELECTION OF DIRECTOR: JOHN O. PARKER, JR. MGMT FOR FOR 1I. ELECTION OF DIRECTOR: GEORGE PAZ MGMT FOR FOR 1J. ELECTION OF DIRECTOR: WILLIAM L. ROPER, MD, MPH MGMT FOR FOR 1K. ELECTION OF DIRECTOR: SAMUEL K. SKINNER MGMT FOR FOR 1L. ELECTION OF DIRECTOR: SEYMOUR STERNBERG MGMT FOR FOR 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. MGMT FOR FOR 3. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE WELLPOINT, INC. WLP 94973V107 ANNUAL 05/15/2013 1A. ELECTION OF DIRECTOR: SHEILA P. BURKE MGMT FOR FOR 1B. ELECTION OF DIRECTOR: GEORGE A. SCHAEFER, JR. MGMT FOR FOR 1C. ELECTION OF DIRECTOR: JOSEPH R. SWEDISH MGMT FOR FOR 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. MGMT FOR FOR 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. MGMT FOR FOR 4. IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A SHAREHOLDER PROPOSAL TO REQUIRE SEMI-ANNUAL REPORTING ON POLITICAL CONTRIBUTIONS AND EXPENDITURES. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE FORD MOTOR CO. F ANNUAL 05/09/2013 1A. ELECTION OF DIRECTOR: STEPHEN G. BUTLER MGMT FOR FOR 1B. ELECTION OF DIRECTOR: KIMBERLY A. CASIANO MGMT FOR FOR 1C. ELECTION OF DIRECTOR: ANTHONY F. EARLEY, JR MGMT FOR FOR 1D. ELECTION OF DIRECTOR: EDSEL B. FORD II MGMT FOR FOR 1E. ELECTION OF DIRECTOR: WILLIAM CLAY FORD, JR. MGMT FOR FOR 1F. ELECTION OF DIRECTOR: RICHARD A. GEPHARDT MGMT FOR FOR 1G. ELECTION OF DIRECTOR: JAMES H. HANCE, JR. MGMT FOR FOR 1H. ELECTION OF DIRECTOR: WILLIAM W. HELMAN IV MGMT FOR FOR 1I. ELECTION OF DIRECTOR: JON M. HUNTSMAN, JR. MGMT FOR FOR 1J. ELECTION OF DIRECTOR: RICHARD A. MANOOGIAN MGMT FOR FOR 1K. ELECTION OF DIRECTOR: ELLEN R. MARRAM MGMT FOR FOR 1L. ELECTION OF DIRECTOR: ALAN MULALLY MGMT FOR FOR 1M. ELECTION OF DIRECTOR: HOMER A. NEAL MGMT FOR FOR 1N. ELECTION OF DIRECTOR: GERALD L. SHAHEEN MGMT FOR FOR 1O. ELECTION OF DIRECTOR: JOHN L. THORNTON MGMT FOR FOR 2. RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MGMT FOR FOR 3. SAY ON PAY - AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVES. MGMT FOR FOR 4. APPROVAL OF THE TERMS OF THE COMPANY'S ANNUAL INCENTIVE COMPENSATION PLAN. MGMT FOR FOR 5. APPROVAL OF THE TERMS OF THE COMPANY'S 2008 LONG-TERM INCENTIVE PLAN. MGMT FOR FOR 6. APPROVAL OF THE TAX BENEFIT PRESERVATION PLAN. MGMT FOR FOR 7. RELATING TO CONSIDERATION OF A RECAPITALIZATION PLAN TO PROVIDE THAT ALL OF THE COMPANY'S OUTSTANDING STOCK HAVE ONE VOTE PER SHARE. SHRHLDR AGAINST AGAINST 8. RELATING TO ALLOWING HOLDERS OF 10% OF OUTSTANDING COMMON STOCK TO CALL SPECIAL MEETING OF SHAREHOLDERS. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE TRW AUTOMOTIVE HOLDINGS CORP. TRW 87264S106 ANNUAL 05/14/2013 DIRECTOR 1) JODY G. MILLER 2) JOHN C. PLANT 3) NEIL P. SIMPKINS MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. THE RATIFICATION OF ERNST & YOUNG LLP, AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, TO AUDIT THE CONSOLIDATED FINANCIAL STATEMENTS OF TRW AUTOMOTIVE HOLDINGS CORP. FOR 2013. MGMT FOR FOR 3. ADVISORY APPROVAL OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE COMCAST CORP. CMCSA 20030N101 ANNUAL 05/15/2013 DIRECTOR 1) KENNETH J. BACON 2) SHELDON M. BONOVITZ 3) JOSEPH J. COLLINS 4) J. MICHAEL COOK 5) GERALD L. HASSELL 6) JEFFREY A. HONICKMAN 7) EDUARDO G. MESTRE 8) BRIAN L. ROBERTS 9) RALPH J. ROBERTS 10) JOHNATHAN A. RODGERS 11) DR. JUDITH RODIN MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. RATIFICATION OF THE APPOINTMENT OF OUR INDEPENDENT AUDITORS MGMT FOR FOR 3. TO PROHIBIT ACCELERATED VESTING UPON A CHANGE IN CONTROL MGMT FOR AGAINST 4. TO ADOPT A RECAPITALIZATION PLAN MGMT FOR AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE DUNKIN BRANDS GROUP DNKN ANNUAL 5/14/2013 DIRECTOR 1)RAUL ALVAREZ 2)ANTHONY DINOVI 3)NIGEL TRAVIS MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION PAID BY DUNKIN' BRANDS TO ITS NAMED EXECUTIVE OFFICERS MGMT FOR FOR 3. TO RATIFY THE APPOINTMENT OF KPMG LLP AS DUNKIN' BRANDS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR ENDED DECEMBER 28, 2013 MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE PRUDENTIAL FINANCIAL INC. PRU ANNUAL 05/15/2013 1A. ELECTION OF DIRECTOR: THOMAS J. BALTIMORE, JR. MGMT FOR FOR 1B. ELECTION OF DIRECTOR: GORDON M. BETHUNE MGMT FOR FOR 1C. ELECTION OF DIRECTOR: GASTON CAPERTON MGMT FOR FOR 1D. ELECTION OF DIRECTOR: GILBERT F. CASELLAS MGMT FOR FOR 1E. ELECTION OF DIRECTOR: JAMES G. CULLEN MGMT FOR FOR 1F. ELECTION OF DIRECTOR: WILLIAM H. GRAY III MGMT FOR FOR 1G. ELECTION OF DIRECTOR: MARK B. GRIER MGMT FOR FOR 1H. ELECTION OF DIRECTOR: CONSTANCE J. HORNER MGMT FOR FOR 1I. ELECTION OF DIRECTOR: MARTINA HUND-MEJEAN MGMT FOR FOR 1J. ELECTION OF DIRECTOR: KARL J. KRAPEK MGMT FOR FOR 1K. ELECTION OF DIRECTOR: CHRISTINE A. POON MGMT FOR FOR 1L. ELECTION OF DIRECTOR: JOHN R. STRANGFELD MGMT FOR FOR 1M. ELECTION OF DIRECTOR: JAMES A. UNRUH MGMT FOR FOR 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. MGMT FOR FOR 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. MGMT FOR FOR 4. SHAREHOLDER PROPOSAL REGARDING WRITTEN CONSENT. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE JPMORGAN CHASE & CO. JPM 46625H100 ANNUAL 05/21/2013 1A. ELECTION OF DIRECTOR: JAMES A. BELL MGMT FOR FOR 1B. ELECTION OF DIRECTOR: CRANDALL C. BOWLES MGMT FOR FOR 1C. ELECTION OF DIRECTOR: STEPHEN B. BURKE MGMT FOR FOR 1D. ELECTION OF DIRECTOR: DAVID M. COTE MGMT FOR FOR 1E. ELECTION OF DIRECTOR: JAMES S. CROWN MGMT FOR FOR 1F. ELECTION OF DIRECTOR: JAMES DIMON MGMT FOR FOR 1G. ELECTION OF DIRECTOR: TIMOTHY P. FLYNN MGMT FOR FOR 1H. ELECTION OF DIRECTOR: ELLEN V. FUTTER MGMT FOR FOR 1I. ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. MGMT FOR FOR 1J. ELECTION OF DIRECTOR: LEE R. RAYMOND MGMT FOR FOR 1K. ELECTION OF DIRECTOR: WILLIAM C. WELDON MGMT FOR FOR 2. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 3. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 4. AMENDMENT TO THE FIRM'S RESTATED CERTIFICATE OF INCORPORATION TO AUTHORIZE SHAREHOLDER ACTION BY WRITTEN CONSENT MGMT FOR FOR 5. REAPPROVAL OF KEY EXECUTIVE PERFORMANCE PLAN MGMT FOR FOR 6. REQUIRE SEPARATION OF CHAIRMAN AND CEO MGMT AGAINST AGAINST 7. REQUIRE EXECUTIVES TO RETAIN SIGNIFICANT STOCK UNTIL REACHING NORMAL RETIREMENT AGE MGMT AGAINST AGAINST 8. ADOPT PROCEDURES TO AVOID HOLDING OR RECOMMENDING INVESTMENTS THAT CONTRIBUTE TO HUMAN RIGHTS VIOLATIONS MGMT AGAINST AGAINST 9. DISCLOSE FIRM PAYMENTS USED DIRECTLY OR INDIRECTLY FOR LOBBYING, INCLUDING SPECIFIC AMOUNTS AND RECIPIENTS' NAMES MGMT AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE AMERICAN INTERNATIONAL GROUP AIG ANNUAL 05/15/2013 1A. ELECTION OF DIRECTOR: ROBERT H. BENMOSCHE MGMT FOR FOR 1B. ELECTION OF DIRECTOR: W. DON CORNWELL MGMT FOR FOR 1C. ELECTION OF DIRECTOR: JOHN H. FITZPATRICK MGMT FOR FOR 1D. ELECTION OF DIRECTOR: WILLIAM G. JURGENSEN MGMT FOR FOR 1E. ELECTION OF DIRECTOR: CHRISTOPHER S. LYNCH MGMT FOR FOR 1F. ELECTION OF DIRECTOR: ARTHUR C. MARTINEZ MGMT FOR FOR 1G. ELECTION OF DIRECTOR: GEORGE L. MILES, JR. MGMT FOR FOR 1H. ELECTION OF DIRECTOR: HENRY S. MILLER MGMT FOR FOR 1I. ELECTION OF DIRECTOR: ROBERT S. MILLER MGMT FOR FOR 1J. ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON MGMT FOR FOR 1K. ELECTION OF DIRECTOR: RONALD A. RITTENMEYER MGMT FOR FOR 1L. ELECTION OF DIRECTOR: DOUGLAS M. STEENLAND MGMT FOR FOR 1M. ELECTION OF DIRECTOR: THERESA M. STONE MGMT FOR FOR 2. TO APPROVE THE AMERICAN INTERNATIONAL GROUP, INC. 2 MGMT FOR FOR 3. TO VOTE UPON A NON-BINDING SHAREHOLDER RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. MGMT FOR FOR 4. TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF FUTURE EXECUTIVE COMPENSATION VOTES. MGMT 1 YEAR 1 YEAR 5. TO ACT UPON A PROPOSAL TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS AIG'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. MGMT FOR FOR 6. TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO RESTRICTING SERVICE ON OTHER BOARDS BY DIRECTORS OF AIG. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE MCDONALD’S CORP. MCD ANNUAL 05/23/2013 1A. ELECTION OF DIRECTOR: WALTER E. MASSEY MGMT FOR FOR 1B. ELECTION OF DIRECTOR: JOHN W. ROGERS, JR. MGMT FOR FOR 1C. ELECTION OF DIRECTOR: ROGER W. STONE MGMT FOR FOR 1D. ELECTION OF DIRECTOR: MILES D. WHITE MGMT FOR FOR 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. MGMT FOR FOR 3. ADVISORY VOTE TO APPROVE THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR 2013. MGMT FOR FOR 4. ADVISORY VOTE ON A SHAREHOLDER PROPOSAL REQUESTING AN ANNUAL REPORT ON EXECUTIVE COMPENSATION, IF PRESENTED. MGMT AGAINST AGAINST 5. ADVISORY VOTE ON A SHAREHOLDER PROPOSAL REQUESTING AN EXECUTIVE STOCK RETENTION POLICY, IF PRESENTED. MGMT AGAINST AGAINST 6. ADVISORY VOTE ON A SHAREHOLDER PROPOSAL REQUESTING A HUMAN RIGHTS REPORT, IF PRESENTED. MGMT AGAINST AGAINST 7. ADVISORY VOTE ON A SHAREHOLDER PROPOSAL REQUESTING A NUTRITION REPORT, IF PRESENTED. MGMT AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE CERNER CORPORATION CERN ANNUAL 05/24/2013 1A. ELECTION OF DIRECTOR: GERALD E. BISBEE, JR., PH.D MGMT FOR FOR 1B. ELECTION OF DIRECTOR: DENIS A. CORTESE, M.D. MGMT FOR FOR 1C. ELECTION OF DIRECTOR: LINDA M. DILLMAN MGMT FOR FOR 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF CERNER CORPORATION FOR 2013. MGMT FOR FOR 3. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. MGMT FOR FOR 4. AMENDMENT TO OUR SECOND RESTATED CERTIFICATE OF INCORPORATION REPEALING THE CLASSIFICATION OF OUR BOARD OF DIRECTORS. MGMT FOR FOR 5. AMENDMENT TO OUR SECOND RESTATEDCERTIFICATE OF INCORPORATION INCREASINGTHE NUMBER OF AUTHORIZED SHARES OFCOMMON STOCK. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE UNITED HEALTH GROUP INC. UNH 91324P102 ANNUAL 06/03/2013 1A. ELECTION OF DIRECTOR: WILLIAM C. BALLARD, JR. MGMT FOR FOR 1B. ELECTION OF DIRECTOR: EDSON BUENO, M.D. MGMT FOR FOR 1C. ELECTION OF DIRECTOR: RICHARD T. BURKE MGMT FOR FOR 1D. ELECTION OF DIRECTOR: ROBERT J. DARRETTA MGMT FOR FOR 1E. ELECTION OF DIRECTOR: STEPHEN J. HEMSLEY MGMT FOR FOR 1F. ELECTION OF DIRECTOR: MICHELE J. HOOPER MGMT FOR FOR 1G. ELECTION OF DIRECTOR: RODGER A. LAWSON MGMT FOR FOR 1H. ELECTION OF DIRECTOR: DOUGLAS W. LEATHERDALE MGMT FOR FOR 1I. ELECTION OF DIRECTOR: GLENN M. RENWICK MGMT FOR FOR 1J. ELECTION OF DIRECTOR: KENNETH I. SHINE, M.D. MGMT FOR FOR 1K. ELECTION OF DIRECTOR: GAIL R. WILENSKY, PH.D. MGMT FOR FOR 2. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. MGMT FOR FOR 3. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2013. MGMT FOR FOR 4. THE SHAREHOLDER PROPOSAL SET FORTH IN THE PROXY STATEMENT REQUESTING ADDITIONAL LOBBYING DISCLOSURE, IF PROPERLY PRESENTED AT THE 2 SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE GOOGLE INC. GOOG 38259P508 ANNUAL 06/06/2013 DIRECTOR 1) LARRY PAGE 2) SERGEY BRIN 3) ERIC E. SCHMIDT 4) L. JOHN DOERR 5) DIANE B. GREENE 6) JOHN L. HENNESSY 7) ANN MATHER 8) PAUL S. OTELLINI 9) K. RAM SHRIRAM 10) SHIRLEY M. TILGHMAN MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. MGMT FOR FOR 3. A STOCKHOLDER PROPOSAL REGARDING A REPORT ON LEAD BATTERIES IN GOOGLE'S SUPPLY CHAIN, IF PROPERLY PRESENTED AT THE MEETING. SHRHLDR AGAINST AGAINST 4. A STOCKHOLDER PROPOSAL REGARDING EQUAL SHAREHOLDER VOTING, IF PROPERLY PRESENTED AT THE MEETING. SHRHLDR AGAINST AGAINST 5. A STOCKHOLDER PROPOSAL REGARDING EXECUTIVE STOCK RETENTION, IF PROPERLY PRESENTED AT THE MEETING. SHRHLDR AGAINST AGAINST 6. A STOCKHOLDER PROPOSAL REGARDING SUCCESSION PLANNING, IF PROPERLY PRESENTED AT THE MEETING. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE LAS VEGAS SANDS CORP. LVS ANNUAL 06/05/2013 DIRECTOR 1) SHELDON G. ADELSON 2) IRWIN CHAFETZ 3) VICTOR CHALTIEL 4) CHARLES A. KOPPELMAN MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. TO APPROVE THE PERFORMANCE-BASED PROVISIONS OF THE COMPANY'S 2 MGMT FOR FOR 3. TO APPROVE THE PERFORMANCE-BASED PROVISIONS OF THE COMPANY'S EXECUTIVE CASH INCENTIVE PLAN. MGMT FOR FOR 4. TO CONSIDER AND ACT UPON AN ADVISORY (NON-BINDING) PROPOSAL ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE INGERSOLL-RAND IR G47791101 ANNUAL 06/06/2013 1A. ELECTION OF DIRECTOR: ANN C. BERZIN MGMT FOR FOR 1B. ELECTION OF DIRECTOR: JOHN BRUTON MGMT FOR FOR 1C. ELECTION OF DIRECTOR: JARED L. COHON MGMT FOR FOR 1D. ELECTION OF DIRECTOR: GARY D. FORSEE MGMT FOR FOR 1E. ELECTION OF DIRECTOR: EDWARD E. HAGENLOCKER MGMT FOR FOR 1F. ELECTION OF DIRECTOR: CONSTANCE J. HORNER MGMT FOR FOR 1G. ELECTION OF DIRECTOR: MICHAEL W. LAMACH MGMT FOR FOR 1H. ELECTION OF DIRECTOR: THEODORE E. MARTIN MGMT FOR FOR 1I. ELECTION OF DIRECTOR: NELSON PELTZ MGMT FOR FOR 1J. ELECTION OF DIRECTOR: JOHN P. SURMA MGMT FOR FOR 1K. ELECTION OF DIRECTOR: RICHARD J. SWIFT MGMT FOR FOR 1L. ELECTION OF DIRECTOR: TONY L. WHITE MGMT FOR FOR 2. ADVISORY APPROVAL OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. MGMT FOR FOR 3. APPROVAL OF THE APPOINTMENT OF INDEPENDENT AUDITORS OF THE COMPANY AND AUTHORIZATION OF THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS TO SET THE AUDITORS' REMUNERATION. MGMT FOR FOR 4. APPROVAL OF THE COMPANY'S INCENTIVE STOCK PLAN OF 2013. MGMT FOR FOR 5. AMENDMENT OF THE COMPANY'S ARTICLES OF ASSOCIATION TO GIVE THE BOARD OF DIRECTORS AUTHORITY TO DECLARE NON-CASH DIVIDENDS. (SPECIAL RESOLUTION) MGMT FOR FOR 6. APPROVAL OF A CAPITAL REDUCTION AND CREATION OF DISTRIBUTABLE RESERVES. (SPECIAL RESOLUTION) MGMT FOR FOR 7. AMENDMENT OF THE COMPANY'S ARTICLES OF ASSOCIATION TO EXPAND THE AUTHORITY TO EXECUTE INSTRUMENTS OF TRANSFER. (SPECIAL RESOLUTION) MGMT FOR FOR 8. AMENDMENT OF THE COMPANY'S ARTICLES OF ASSOCIATION TO PROVIDE FOR ESCHEATMENT IN ACCORDANCE WITH U.S. LAWS. (SPECIAL RESOLUTION) MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE NEWS CORPORATION NWSA 65248E104 SPECIAL 06/11/2013 1. AMENDMENT TO PARENT'S RESTATED CERTIFICATE OF INCORPORATION CLARIFYING OUR ABILITY TO MAKE DISTRIBUTIONS IN COMPARABLE SECURITIES IN CONNECTION WITH SEPARATION TRANSACTIONS, INCLUDING THE SEPARATION. MGMT FOR FOR 2. AMENDMENT TO PARENT'S RESTATED CERTIFICATE OF INCORPORATION TO ALLOW US TO MAKE CERTAIN DISTRIBUTIONS ON SUBSIDIARY-OWNED SHARES AND CREATE ADDITIONAL SUBSIDIARY-OWNED SHARES. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE MASTERCARD INC. MA 57636Q104 ANNUAL 06/18/2013 1A. ELECTION OF DIRECTOR: RICHARD HAYTHORNTHWAITE MGMT FOR FOR 1B.ELECTION OF DIRECTOR: AJAY BANGA MGMT FOR FOR 1C. ELECTION OF DIRECTOR: SILVIO BARZI MGMT FOR FOR 1D. ELECTION OF DIRECTOR: DAVID R. CARLUCCI MGMT FOR FOR 1E. ELECTION OF DIRECTOR: STEVEN J. FREIBERG MGMT FOR FOR 1F. ELECTION OF DIRECTOR: NANCY J. KARCH MGMT FOR FOR 1G. ELECTION OF DIRECTOR: MARC OLIVIE MGMT FOR FOR 1H. ELECTION OF DIRECTOR: RIMA QURESHI MGMT FOR FOR 1I. ELECTION OF DIRECTOR: JOSE OCTAVIO REYES LAGUNES MGMT FOR FOR 1J. ELECTION OF DIRECTOR: MARK SCHWARTZ MGMT FOR FOR 1K. ELECTION OF DIRECTOR: JACKSON P. TAI MGMT FOR FOR 1L. ELECTION OF DIRECTOR: EDWARD SUNING TIAN MGMT FOR FOR 2. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION MGMT FOR FOR 3. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE CELGENE CORPORATION. CELG ANNUAL 06/12/2013 1. DIRECTOR 1) ROBERT J. HUGIN 2) R.W. BARKER, D. PHIL. 3) MICHAEL D. CASEY 4) CARRIE S. COX 5) RODMAN L. DRAKE 6) M.A. FRIEDMAN, M.D. 7) GILLA KAPLAN, PH.D. 8) JAMES J. LOUGHLIN 9) ERNEST MARIO, PH.D. MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. MGMT FOR FOR 3. APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE COMPANY'S 2 MGMT FOR FOR 4. APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. MGMT FOR FOR 5. STOCKHOLDER PROPOSAL DESCRIBED IN MORE DETAIL IN THE PROXY STATEMENT. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE CATERPILLAR INC. CAT ANNUAL 06/12/2013 DIRECTOR 1) DAVID L. CALHOUN 2) DANIEL M. DICKINSON 3) JUAN GALLARDO 4) DAVID R. GOODE 5) JESSE J. GREENE, JR. 6) JON M. HUNTSMAN, JR. 7) PETER A. MAGOWAN 8) DENNIS A. MUILENBURG 9) DOUGLAS R. OBERHELMAN 10) WILLIAM A. OSBORN 11) CHARLES D. POWELL 12) EDWARD B. RUST, JR. 13) SUSAN C. SCHWAB 14) JOSHUA I. SMITH 15) MILES D. WHITE MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. RATIFY THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. MGMT FOR FOR 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. MGMT FOR FOR 4. STOCKHOLDER PROPOSAL - DIRECTOR ELECTION MAJORITY VOTE STANDARD. SHRHLDR FOR AGAINST 5. STOCKHOLDER PROPOSAL - STOCKHOLDER ACTION BY WRITTEN CONSENT. SHRHLDR AGAINST AGAINST 6. STOCKHOLDER PROPOSAL - EXECUTIVE STOCK RETENTION. SHRHLDR AGAINST AGAINST 7. STOCKHOLDER PROPOSAL - SUSTAINABILITY MEASURE IN EXECUTIVE COMPENSATION. SHRHLDR AGAINST AGAINST 8. STOCKHOLDER PROPOSAL - REVIEW OF GLOBAL CORPORATE STANDARDS. SHRHLDR AGAINST AGAINST 9. STOCKHOLDER PROPOSAL - SALES TO SUDAN. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE DELTA AIRLINES, INC. DAL ANNUAL 06/27/2013 1A. ELECTION OF DIRECTOR: RICHARD H. ANDERSON MGMT FOR FOR 1B. ELECTION OF DIRECTOR: EDWARD H. BASTIAN MGMT FOR FOR 1C. ELECTION OF DIRECTOR: ROY J. BOSTOCK MGMT FOR FOR 1D. ELECTION OF DIRECTOR: JOHN S. BRINZO MGMT FOR FOR 1E. ELECTION OF DIRECTOR: DANIEL A. CARP MGMT FOR FOR 1F. ELECTION OF DIRECTOR: DAVID G. DEWALT MGMT FOR FOR 1G. ELECTION OF DIRECTOR: WILLIAM H. EASTER III MGMT FOR FOR 1H. ELECTION OF DIRECTOR: MICKEY P. FORET MGMT FOR FOR 1I. ELECTION OF DIRECTOR: SHIRLEY C. FRANKLIN MGMT FOR FOR 1J. ELECTION OF DIRECTOR: DAVID R. GOODE MGMT FOR FOR 1K. ELECTION OF DIRECTOR: GEORGE N. MATTSON MGMT FOR FOR 1L. ELECTION OF DIRECTOR: PAULA ROSPUT REYNOLDS MGMT FOR FOR 1M. ELECTION OF DIRECTOR: KENNETH C. ROGERS MGMT FOR FOR 1N. ELECTION OF DIRECTOR: KENNETH B. WOODROW MGMT FOR FOR 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF DELTA'S NAMED EXECUTIVE OFFICERS. MGMT FOR FOR 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS DELTA'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2013. MGMT FOR FOR 4. A STOCKHOLDER PROPOSAL REQUESTING THE BOARD OF DIRECTORS ADOPT A STOCK RETENTION POLICY FOR SENIOR EXECUTIVES. MGMT AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE BED BATH & BEYOND INC. BBBY ANNUAL 06/28/2013 1A. ELECTION OF DIRECTOR: WARREN MGMT FOR FOR 1B. ELECTION OF DIRECTOR: LEONARD MGMT FOR FOR 1C. ELECTION OF DIRECTOR: STEVEN H. TEMARES MGMT FOR FOR 1D. ELECTION OF DIRECTOR: DEAN S. MGMT FOR FOR 1E. ELECTION OF DIRECTOR: STANLEY F. BARSHAY MGMT FOR FOR 1F. ELECTION OF DIRECTOR: KLAUS MGMT FOR FOR 1G. ELECTION OF DIRECTOR: PATRICK R. GASTON MGMT FOR FOR 1H. ELECTION OF DIRECTOR: JORDAN MGMT FOR FOR 1I. ELECTION OF DIRECTOR: VICTORIA A. MORRISON MGMT FOR FOR 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP. MGMT FOR FOR 3. TO APPROVE, BY NON-BINDING VOTE, THE 2'S NAMED EXECUTIVE OFFICERS. MGMT FOR FOR Young Investor Fund, Inc. July 1, 2012 – June 30, 2013 NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE AMARIN CORP. AMRN ANNUAL 07/10/2012 1. ORDINARY RESOLUTION TO RE-ELECT DR. LARS EKMAN AS A DIRECTOR. MGMT FOR FOR 2. ORDINARY RESOLUTION TO RE-ELECT DR. CARL GORDON AS A DIRECTOR. MGMT FOR FOR 3. ORDINARY RESOLUTION TO RE-ELECT MR. JAN VAN HEEK AS A DIRECTOR. MGMT FOR FOR 4. ORDINARY RESOLUTION TO ELECT MR. PATRICK J. O'SULLIVAN AS A DIRECTOR. MGMT FOR FOR 5. ORDINARY RESOLUTION (ADVISORY, NON-BINDING VOTE) ON THE COMPANY'S EXECUTIVE COMPENSATION. MGMT FOR FOR 6. ORDINARY RESOLUTION (ADVISORY, NON-BINDING VOTE) ON THE DIRECTORS' REMUNERATION REPORT FOR THE FISCAL YEAR ENDED DECEMBER 31, 2011. MGMT FOR FOR 7. ORDINARY RESOLUTION TO APPOINT DELOITTE & TOUCHE LLP AS AUDITORS OF THE COMPANY TO HOLD OFFICE UNTIL THE CONCLUSION OF THE NEXT GENERAL MEETING AT WHICH ACCOUNTS ARE LAID BEFORE THE COMPANY AND TO AUTHORISE THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF THE COMPANY TO FIX THE AUDITORS' REMUNERATION AND. MGMT FOR FOR 8. ORDINARY RESOLUTION TO ADOPT AND APPROVE THE PROPOSED AMENDMENT TO AMARIN CORPORATION PLC 2 MGMT AGAINST FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE COCA-COLA KO 191216-100 SPECIAL 07/10/2012 TO AMEND ARTICLE FOURTH OF THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION, AS AMENDED, TO INCREASE THE AUTHORIZED COMMON STOCK OF THE COMPANY FROM 5,600,000,000 SHARES, PAR VALUE $.25 PER SHARE, TO 11,200,000,000 SHARES, PAR VALUE $.25 PER SHARE, AND TO EFFECT A SPLIT OF THE ISSUED COMMON STOCK OF THE COMPANY BY CHANGING EACH ISSUED SHARE OF COMMON STOCK INTO TWO SHARES OF COMMON STOCK. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE NIKE, INC. NKE ANNUAL 09/20/2012 DIRECTOR 1) ALAN B. GRAF, JR. 2) JOHN C. LECHLEITER 3) PHYLLIS M. WISE MGMT FOR ALL NOMINEES FOR ALL NOMINEES TO HOLD AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. MGMT FOR FOR TO AMEND THE ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK. MGMT FOR FOR TO RE-APPROVE AND AMEND THE NIKE, INC. LONG-TERM INCENTIVE PLAN. MGMT FOR FOR TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MGMT FOR FOR TO CONSIDER A SHAREHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS DISCLOSURE. SHRHLDR FOR AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE FED EX CORP. FDX 31428X-106 ANNUAL 09/24/2012 1A. ELECTION OF DIRECTOR: JAMES L. BARKSDALE MGMT FOR FOR 1B. ELECTION OF DIRECTOR: JOHN A. EDWARDSON MGMT FOR FOR 1C. ELECTION OF DIRECTOR: SHIRLEY ANN JACKSON MGMT FOR FOR 1D. ELECTION OF DIRECTOR: STEVEN R. LORANGER MGMT FOR FOR 1E. ELECTION OF DIRECTOR: GARY W. LOVEMAN MGMT FOR FOR 1F. ELECTION OF DIRECTOR: R. BRAD MARTIN MGMT FOR FOR 1G. ELECTION OF DIRECTOR: JOSHUA COOPER RAMO MGMT FOR FOR 1H. ELECTION OF DIRECTOR: SUSAN C. SCHWAB MGMT FOR FOR 1I. ELECTION OF DIRECTOR: FREDERICK W. SMITH MGMT FOR FOR 1J. ELECTION OF DIRECTOR: JOSHUA I. SMITH MGMT FOR FOR 1K. ELECTION OF DIRECTOR: DAVID P. STEINER MGMT FOR FOR 1L. ELECTION OF DIRECTOR: PAUL S. WALSH MGMT FOR FOR 2. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MGMT FOR FOR 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. MGMT FOR FOR 4. STOCKHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRMAN. SHRHLDR AGAINST AGAINST 5. STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS REPORT. SHRHLDR FOR AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE CISCO SYSTEMS, INC. CSCO 17275R102 ANNUAL 11/15/2012 1A. ELECTION OF DIRECTOR: CAROL A. BARTZ MGMT FOR FOR 1B. ELECTION OF DIRECTOR: MARC BENIOFF MGMT FOR FOR 1C. ELECTION OF DIRECTOR: M. MICHELE BURNS MGMT FOR FOR 1D. ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS MGMT FOR FOR 1E. ELECTION OF DIRECTOR: LARRY R. CARTER MGMT FOR FOR 1F. ELECTION OF DIRECTOR: JOHN T. CHAMBERS MGMT FOR FOR 1G. ELECTION OF DIRECTOR: BRIAN L. HALLA MGMT FOR FOR 1H. ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY MGMT FOR FOR 1I. ELECTION OF DIRECTOR: DR. KRISTINA M. JOHNSON MGMT FOR FOR 1J. ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH MGMT FOR FOR 1K. ELECTION OF DIRECTOR: RODERICK C. MCGEARY MGMT FOR FOR 1L. ELECTION OF DIRECTOR: ARUN SARIN MGMT FOR FOR 1M. ELECTION OF DIRECTOR: STEVEN M. WEST MGMT FOR FOR 2. APPROVAL OF AMENDMENT AND RESTATEMENT OF THE EXECUTIVE INCENTIVE PLAN. MGMT FOR FOR 3. APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. MGMT FOR FOR 4. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2013. MGMT FOR FOR 5. APPROVAL TO HAVE CISCO'S BOARD ADOPT A POLICY TO HAVE AN INDEPENDENT BOARD CHAIRMAN WHENEVER POSSIBLE. MGMT AGAINST AGAINST 6. APPROVAL TO REQUEST CISCO MANAGEMENT TO PREPARE A REPORT ON "CONFLICT MINERALS" IN CISCO'S SUPPLY CHAIN. MGMT AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE THE ESTEE LAUDER COMPANIES, INC. EL ANNUAL 11/19/2012 DIRECTOR 1) ROSE MARIE BRAVO 2) PAUL J. FRIBOURG 3) MELLODY HOBSON 4) IRVINE O. HOCKADAY, JR. 5) BARRY S. STERNLICHT MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. MGMT FOR FOR 3. AMENDMENT TO THE CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED COMMON SHARES. MGMT FOR FOR 4. RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR THE 2 MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE MICROSOFT CORP. MSFT ANNUAL 11/28/2012 1. ELECTION OF DIRECTOR: STEVEN A. BALLMER MGMT FOR FOR 2. ELECTION OF DIRECTOR: DINA DUBLON MGMT FOR FOR 3. ELECTION OF DIRECTOR: WILLIAM H. GATES III MGMT FOR FOR 4. ELECTION OF DIRECTOR: MARIA M. KLAWE MGMT FOR FOR 5. ELECTION OF DIRECTOR: STEPHEN J. LUCZO MGMT FOR FOR 6. ELECTION OF DIRECTOR: DAVID F. MARQUARDT MGMT FOR FOR 7. ELECTION OF DIRECTOR: CHARLES H. NOSKI MGMT FOR FOR 8. ELECTION OF DIRECTOR: HELMUT PANKE MGMT FOR FOR 9. ELECTION OF DIRECTOR: JOHN W. THOMPSON MGMT FOR FOR 10. ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION (THE BOARD RECOMMENDS A VOTE FOR THIS PROPOSAL) MGMT FOR FOR 11. APPROVAL OF EMPLOYEE STOCK PURCHASE PLAN (THE BOARD RECOMMENDS A VOTE FOR THIS PROPOSAL) MGMT FOR FOR 12. RATIFICATION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT AUDITOR FOR FISCAL YEAR 2013 (THE BOARD RECOMMENDS A VOTE FOR THIS PROPOSAL) MGMT FOR FOR 13. SHAREHOLDER PROPOSAL - ADOPT CUMULATIVE VOTING (THE BOARD RECOMMENDS A VOTE AGAINST THIS PROPOSAL) SHRHLDR FOR AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE COSTCO WHOLESALE CORP. COST 22160K-105 ANNUAL 01/24/2013 DIRECTOR 1) BENJAMIN S. CARSON, SR. 2) WILLIAM H. GATES 3) HAMILTON E. JAMES 4) W. CRAIG JELINEK 5) JILL S. RUCKELSHAUS MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. RATIFICATION OF SELECTION OF INDEPENDENT AUDITORS. MGMT FOR FOR 3. APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. MGMT FOR FOR 4. CONSIDERATION OF SHAREHOLDER PROPOSAL TO ELIMINATE THE CLASSIFICATION OF THE BOARD OF DIRECTORS. MGMT AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE QUALCOMM INC. QCOM ANNUAL 03/05/2013 1A. ELECTION OF DIRECTOR: BARBARA T. ALEXANDER MGMT FOR FOR 1B. ELECTION OF DIRECTOR: DONALD G. CRUICKSHANK MGMT FOR FOR 1C. ELECTION OF DIRECTOR: RAYMOND V. DITTAMORE MGMT FOR FOR 1D. ELECTION OF DIRECTOR: SUSAN HOCKFIELD MGMT FOR FOR 1E. ELECTION OF DIRECTOR: THOMAS W. HORTON MGMT FOR FOR 1F. ELECTION OF DIRECTOR: PAUL E. JACOBS MGMT FOR FOR 1G. ELECTION OF DIRECTOR: SHERRY LANSING MGMT FOR FOR 1H. ELECTION OF DIRECTOR: DUANE A. NELLES MGMT FOR FOR 1I. ELECTION OF DIRECTOR: FRANCISCO ROS MGMT FOR FOR 1J. ELECTION OF DIRECTOR: BRENT SCOWCROFT MGMT FOR FOR 1K. ELECTION OF DIRECTOR: MARC I. STERN MGMT FOR FOR 2. TO APPROVE THE 2006 LONG-TERM INCENTIVE PLAN, AS AMENDED, WHICH INCLUDES AN INCREASE IN THE SHARE RESERVE BY 90,000,000 SHARES. MGMT FOR FOR 3. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 29, 2013. MGMT FOR FOR 4. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE APPLE INCL APPL 037833-100 ANNUAL 02/27/2013 DIRECTOR 1) WILLIAM CAMPBELL 2) TIMOTHY COOK 3) MILLARD DREXLER 4) AL GORE 5) ROBERT IGER 6) ANDREA JUNG 7) ARTHUR LEVINSON 8) RONALD SUGAR MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. AMENDMENT OF APPLE'S RESTATED ARTICLES OF INCORPORATION TO (I) ELIMINATE CERTAIN LANGUAGE RELATING TO TERM OF OFFICE OF DIRECTORS IN ORDER TO FACILITATE THE ADOPTION OF MAJORITY VOTING FOR ELECTION OF DIRECTORS, (II) ELIMINATE "BLANK CHECK" PREFERRED STOCK, (III) ESTABLISH A PAR VALUE FOR COMPANY'S COMMON STOCK OF $0.00(IV) MAKE OTHER CHANGES. MGMT FOR FOR 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. MGMT FOR FOR 4. A NON-BINDING ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. MGMT FOR FOR 5. A SHAREHOLDER PROPOSAL ENTITLED "EXECUTIVES TO RETAIN SIGNIFICANT STOCK." SHRHLDR AGAINST AGAINST 6. A SHAREHOLDER PROPOSAL ENTITLED "BOARD COMMITTEE ON HUMAN RIGHTS." SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE THE WALT DISNEY COMPANY DIS ANNUAL 03/06/2013 1A.ELECTION OF DIRECTOR: SUSAN E. ARNOLD MGMT FOR FOR 1B. ELECTION OF DIRECTOR: JOHN S. CHEN MGMT FOR FOR 1C. ELECTION OF DIRECTOR: JUDITH L. ESTRIN MGMT FOR FOR 1D. ELECTION OF DIRECTOR: ROBERT A. IGER MGMT FOR FOR 1E. ELECTION OF DIRECTOR: FRED H. LANGHAMMER MGMT FOR FOR 1F. ELECTION OF DIRECTOR: AYLWIN B. LEWIS MGMT FOR FOR 1G. ELECTION OF DIRECTOR: MONICA C. LOZANO MGMT FOR FOR 1H. ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT MGMT FOR FOR 1I. ELECTION OF DIRECTOR: SHERYL K. SANDBERG MGMT FOR FOR 1J. ELECTION OF DIRECTOR: ORIN C. SMITH MGMT FOR FOR 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTANTS FOR 2013. MGMT FOR FOR 3. TO APPROVE THE TERMS OF THE COMPANY'S AMENDED AND RESTATED 2, AS AMENDED. MGMT FOR FOR 4. TO APPROVE THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. MGMT FOR FOR 5. TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO PROXY ACCESS. SHRHLDR AGAINST AGAINST 6. TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO FUTURE SEPARATION OF CHAIRMAN AND CHIEF EXECUTIVE OFFICER. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE TOLL BROTHERS, INC. TOL ANNUAL 03/13/2013 1) DOUGLAS C. YEARLEY, JR. 2) ROBERT S. BLANK 3) EDWARD G. BOEHNE 4) RICHARD J. BRAEMER 5) CARL E. MARBACH 6) STEPHEN A. NOVICK 7) PAUL E. SHAPIRO MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. THE RATIFICATION OF THE RE-APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 MGMT FOR FOR 3. THE APPROVAL, IN AN ADVISORY AND NON-BINDING VOTE, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. MGMT FOR FOR 4. THE RE-APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE TOLL BROTHERS, INC. AMENDED AND RESTATED STOCK INCENTIVE PLAN FOR EMPLOYEES (2007). MGMT FOR FOR 5. A STOCKHOLDER PROPOSAL RELATING TO A MAJORITY VOTING STANDARD IN THE ELECTION OF DIRECTORS. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE LENNAR CORP LEN ANNUAL 04/10/2013 1. DIRECTOR 1) IRVING BOLOTIN 2) STEVEN L. GERARD 3) THERON I. (TIG) GILLIAM 4) SHERRILL W. HUDSON 5) R. KIRK LANDON 6) SIDNEY LAPIDUS 7) STUART A. MILLER 8) JEFFREY SONNENFELD MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. TO APPROVE THE COMPANY'S COMPENSATION OF NAMED EXECUTIVE OFFICERS (A NON-BINDING "SAY-ON-PAY" VOTE). MGMT FOR FOR 3. TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY'S FISCAL YEAR ENDING NOVEMBER 30, 2013. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE THE SHERWIN WILLIAMS CO. SHW ANNUAL 04/17/2013 DIRECTOR 1) A.F. ANTON 2) C.M. CONNOR 3) D.F. HODNIK 4) T.G. KADIEN 5) R.J. KRAMER 6) S.J. KROPF 7) R.K. SMUCKER 8) J.M. STROPKI MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. ADVISORY APPROVAL OF COMPENSATION OF THE NAMED EXECUTIVES. MGMT FOR FOR 3. AMENDMENT TO ARTICLES OF INCORPORATION TO IMPLEMENT MAJORITY VOTING IN UNCONTESTED ELECTIONS OF DIRECTORS. MGMT FOR FOR 4.RATIFICATION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE PEPSICO, INC. PEP ANNUAL 05/01/2013 1A. ELECTION OF DIRECTOR: S.L. BROWN MGMT FOR FOR 1B. ELECTION OF DIRECTOR: G.W. BUCKLEY MGMT FOR FOR 1C. ELECTION OF DIRECTOR: I.M. COOK MGMT FOR FOR 1D. ELECTION OF DIRECTOR: D. DUBLON MGMT FOR FOR 1E. ELECTION OF DIRECTOR: V.J. DZAU MGMT FOR FOR 1F. ELECTION OF DIRECTOR: R.L. HUNT MGMT FOR FOR 1G. ELECTION OF DIRECTOR: A. IBARGÜEN MGMT FOR FOR 1H. ELECTION OF DIRECTOR: I.K. NOOYI MGMT FOR FOR 1I. ELECTION OF DIRECTOR: S.P. ROCKEFELLER MGMT FOR FOR IJ. ELECTION OF DIRECTOR: J.J. SCHIRO MGMT FOR FOR IK. ELECTION OF DIRECTOR: L.G. TROTTER MGMT FOR FOR IL. ELECTION OF DIRECTOR: D. VASELLA MGMT FOR FOR IM. ELECTION OF DIRECTOR: A. WEISSER MGMT FOR FOR 2. RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2013. MGMT FOR FOR 3. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE THE COCA-COLA CO. KO ANNUAL 04/24/2013 1A. ELECTION OF DIRECTOR: HERBERT A. ALLEN MGMT FOR FOR 1B. ELECTION OF DIRECTOR: RONALD W. ALLEN MGMT FOR FOR 1C. ELECTION OF DIRECTOR: HOWARD G. BUFFETT MGMT FOR FOR 1D. ELECTION OF DIRECTOR: RICHARD M. DALEY MGMT FOR FOR 1E. ELECTION OF DIRECTOR: BARRY DILLER MGMT FOR FOR 1F. ELECTION OF DIRECTOR: HELENE D. GAYLE MGMT FOR FOR 1G. ELECTION OF DIRECTOR: EVAN G. GREENBERG MGMT FOR FOR 1H. ELECTION OF DIRECTOR: ALEXIS M. HERMAN MGMT FOR FOR 1I. ELECTION OF DIRECTOR: MUHTAR KENT MGMT FOR FOR 1J. ELECTION OF DIRECTOR: ROBERT A. KOTICK MGMT FOR FOR 1K. ELECTION OF DIRECTOR: MARIA ELENA LAGOMASINO MGMT FOR FOR 1L. ELECTION OF DIRECTOR: DONALD F. MCHENRY MGMT FOR FOR 1M. ELECTION OF DIRECTOR: SAM NUNN MGMT FOR FOR 1N. ELECTION OF DIRECTOR: JAMES D. ROBINSON III MGMT FOR FOR 1O. ELECTION OF DIRECTOR: PETER V. UEBERROTH MGMT FOR FOR 1P. ELECTION OF DIRECTOR: JACOB WALLENBERG MGMT FOR FOR 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS. MGMT FOR FOR 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. MGMT FOR FOR 4. APPROVE AN AMENDMENT TO THE COMPANY'S BY-LAWS TO PERMIT SHAREOWNERS TO CALL SPECIAL MEETINGS. MGMT FOR FOR 5. SHAREOWNER PROPOSAL REGARDING A BOARD COMMITTEE ON HUMAN RIGHTS. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE JOHNSON & JOHNSON JNJ ANNUAL 04/25/2013 1A. ELECTION OF DIRECTOR: MARY SUE COLEMAN MGMT FOR FOR 1B. ELECTION OF DIRECTOR: JAMES G. CULLEN MGMT FOR FOR 1C. ELECTION OF DIRECTOR: IAN E.L. DAVIS MGMT FOR FOR 1D. ELECTION OF DIRECTOR: ALEX GORSKY MGMT FOR FOR 1E. ELECTION OF DIRECTOR: MICHAEL M.E. JOHNS MGMT FOR FOR 1F. ELECTION OF DIRECTOR: SUSAN L. LINDQUIST MGMT FOR FOR 1G. ELECTION OF DIRECTOR: ANNE M. MULCAHY MGMT FOR FOR 1H. ELECTION OF DIRECTOR: LEO F. MULLIN MGMT FOR FOR 1I. ELECTION OF DIRECTOR: WILLIAM D. PEREZ MGMT FOR FOR 1J. ELECTION OF DIRECTOR: CHARLES PRINCE MGMT FOR FOR 1K. ELECTION OF DIRECTOR: A. EUGENE WASHINGTON MGMT FOR FOR 1L. ELECTION OF DIRECTOR: RONALD A. WILLIAMS MGMT FOR FOR 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION MGMT FOR FOR 3. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 MGMT FOR FOR 4. SHAREHOLDER PROPOSAL - EXECUTIVES TO RETAIN SIGNIFICANT STOCK SHRHLDR AGAINST AGAINST 5. SHAREHOLDER PROPOSAL ON POLITICAL CONTRIBUTIONS AND CORPORATE VALUES SHRHLDR AGAINST AGAINST 6. SHAREHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIRMAN SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE EATON CORPORATION PLC ETN G29183103 ANNUAL 04/24/2013 1A. ELECTION OF DIRECTOR: GEORGE S. BARRETT MGMT FOR FOR 1B. ELECTION OF DIRECTOR: TODD M. BLUEDORN MGMT FOR FOR 1C. ELECTION OF DIRECTOR: CHRISTOPHER M. CONNOR MGMT FOR FOR 1D. ELECTION OF DIRECTOR: MICHAEL J. CRITELLI MGMT FOR FOR 1E. ELECTION OF DIRECTOR: ALEXANDER M. CUTLER MGMT FOR FOR 1F. ELECTION OF DIRECTOR: CHARLES E. GOLDEN MGMT FOR FOR 1G. ELECTION OF DIRECTOR: LINDA A. HILL MGMT FOR FOR 1H. ELECTION OF DIRECTOR: ARTHUR E. JOHNSON MGMT FOR FOR 1I. ELECTION OF DIRECTOR: NED C. LAUTENBACH MGMT FOR FOR 1J. ELECTION OF DIRECTOR: DEBORAH L. MCCOY MGMT FOR FOR 1K. ELECTION OF DIRECTOR: GREGORY R. PAGE MGMT FOR FOR 1L. ELECTION OF DIRECTOR: GERALD B. SMITH MGMT FOR FOR 2. APPROVING THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR 2 MGMT FOR FOR 3. APPROVING THE SENIOR EXECUTIVE INCENTIVE COMPENSATION PLAN. MGMT FOR FOR 4. APPROVING THE EXECUTIVE STRATEGIC INCENTIVE PLAN. MGMT FOR FOR 5. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. MGMT FOR FOR 6. AUTHORIZING THE COMPANY AND OR ANY SUBSIDIARY OF THE COMPANY TO MAKE OVERSEAS MARKET PURCHASES OF COMPANY SHARES. MGMT FOR FOR 7. AUTHORIZING THE PRICE RANGE AT WHICH THE COMPANY CAN REISSUE SHARES THAT IT HOLDS AS TREASURY SHARES. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE PFIZER INC. PFE ANNUAL 04/25/2013 1A. ELECTION OF DIRECTOR: DENNIS A. AUSIELLO MGMT FOR FOR 1B. ELECTION OF DIRECTOR: M. ANTHONY BURNS MGMT FOR FOR 1C. ELECTION OF DIRECTOR: W. DON CORNWELL MGMT FOR FOR 1D. ELECTION OF DIRECTOR: FRANCES D. FERGUSSON MGMT FOR FOR 1E. ELECTION OF DIRECTOR: WILLIAM H. GRAY, III MGMT FOR FOR 1F. ELECTION OF DIRECTOR: HELEN H. HOBBS MGMT FOR FOR 1G. ELECTION OF DIRECTOR: CONSTANCE J. HORNER MGMT FOR FOR 1H. ELECTION OF DIRECTOR: JAMES M. KILTS MGMT FOR FOR 1I. ELECTION OF DIRECTOR: GEORGE A. LORCH MGMT FOR FOR 1J. ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON MGMT FOR FOR 1K. ELECTION OF DIRECTOR: IAN C. READ MGMT FOR FOR 1L. ELECTION OF DIRECTOR: STEPHEN W. SANGER MGMT FOR FOR 1K. ELECTION OF DIRECTOR: MARC TESSIER-LAVIGNE MGMT FOR FOR 2. RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 MGMT FOR FOR 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION MGMT FOR FOR 4. SHAREHOLDER PROPOSAL REGARDING EXECUTIVE EQUITY RETENTION SHRHLDR AGAINST AGAINST 5. SHAREHOLDER PROPOSAL REGARDING ACTION BY WRITTEN CONSENT SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE BANK OF AMERICA BAC ANNUAL 05/08/2013 1A. ELECTION OF DIRECTOR: SHARON L. ALLEN MGMT FOR FOR 1B. ELECTION OF DIRECTOR: SUSAN S. BIES MGMT FOR FOR 1C. ELECTION OF DIRECTOR: JACK O. BOVENDER, JR. MGMT FOR FOR 1D. ELECTION OF DIRECTOR: FRANK P. BRAMBLE, SR. MGMT FOR FOR 1E. ELECTION OF DIRECTOR: ARNOLD W. DONALD MGMT FOR FOR 1F. ELECTION OF DIRECTOR: CHARLES K. GIFFORD MGMT FOR FOR 1G. ELECTION OF DIRECTOR: CHARLES O. HOLLIDAY, JR. MGMT FOR FOR 1H. ELECTION OF DIRECTOR: LINDA P. HUDSON MGMT FOR FOR 1I. ELECTION OF DIRECTOR: MONICA C. LOZANO MGMT FOR FOR 1J. ELECTION OF DIRECTOR: THOMAS J. MAY MGMT FOR FOR 1K. ELECTION OF DIRECTOR: BRIAN T. MOYNIHAN MGMT FOR FOR 1L. ELECTION OF DIRECTOR: LIONEL L. NOWELL, III MGMT FOR FOR 1M. ELECTION OF DIRECTOR: R. DAVID YOST MGMT FOR FOR 2. AN ADVISORY (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION (SAY ON PAY). MGMT FOR FOR 3. RATIFICATION OF THE APPOINTMENT OF THE REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2013. MGMT FOR FOR 4. STOCKHOLDER PROPOSAL - REPORT ON POLITICAL CONTRIBUTIONS. SHRHLDR AGAINST AGAINST 5. STOCKHOLDER PROPOSAL - PROXY ACCESS. SHRHLDR AGAINST AGAINST 6. STOCKHOLDER PROPOSAL - MULTIPLE BOARD SERVICE. SHRHLDR AGAINST AGAINST 7. STOCKHOLDER PROPOSAL - POLITICAL CONTRIBUTIONS. SHRHLDR AGAINST AGAINST 8. STOCKHOLDER PROPOSAL - MORTGAGE SERVICING. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE KIMBERLY-CLARK CORP. KMB ANNUAL 05/02/2013 1A. ELECTION OF DIRECTOR: JOHN R. ALM MGMT FOR FOR 1B. ELECTION OF DIRECTOR: JOHN F. BERGSTROM MGMT FOR FOR 1C. ELECTION OF DIRECTOR: ABELARDO E. BRU MGMT FOR FOR 1D. ELECTION OF DIRECTOR: ROBERT W. DECHERD MGMT FOR FOR 1E. ELECTION OF DIRECTOR: THOMAS J. FALK MGMT FOR FOR 1F. ELECTION OF DIRECTOR: FABIAN T. GARCIA MGMT FOR FOR 1G. ELECTION OF DIRECTOR: MAE C. JEMISON, M.D. MGMT FOR FOR 1H. ELECTION OF DIRECTOR: JAMES M. JENNESS MGMT FOR FOR 1I. ELECTION OF DIRECTOR: NANCY J. KARCH MGMT FOR FOR 1J. ELECTION OF DIRECTOR: IAN C. READ MGMT FOR FOR 1K. ELECTION OF DIRECTOR: LINDA JOHNSON RICE MGMT FOR FOR 1L. ELECTION OF DIRECTOR: MARC J. SHAPIRO MGMT FOR FOR 2. RATIFICATION OF AUDITORS MGMT FOR FOR 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE EBAY INC. EBAY ANNUAL 04/18/2013 ELECTION OF DIRECTOR: DAVID M. MOFFETT MGMT FOR FOR ELECTION OF DIRECTOR: RICHARD T. SCHLOSBERG, III MGMT FOR FOR ELECTION OF DIRECTOR: THOMAS J. TIERNEY MGMT FOR FOR TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. MGMT FOR FOR STOCKHOLDER PROPOSAL REGARDING CORPORATE LOBBYING DISCLOSURE. SHRHLDR AGAINST AGAINST STOCKHOLDER PROPOSAL REGARDING PRIVACY AND DATA SECURITY. SHRHLDR AGAINST AGAINST RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2013. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE VERIZON COMMUNICATIONS INC. VZ 92343V104 ANNUAL 05/02/2013 1A. ELECTION OF DIRECTOR: RICHARD L. CARRION MGMT FOR FOR 1B. ELECTION OF DIRECTOR: MELANIE L. HEALEY MGMT FOR FOR 1C. ELECTION OF DIRECTOR: M. FRANCES KEETH MGMT FOR FOR 1D. ELECTION OF DIRECTOR: ROBERT W. LANE MGMT FOR FOR 1E. ELECTION OF DIRECTOR: LOWELL C. MCADAM MGMT FOR FOR 1F. ELECTION OF DIRECTOR: SANDRA O. MOOSE MGMT FOR FOR 1G. ELECTION OF DIRECTOR: JOSEPH NEUBAUER MGMT FOR FOR 1H. ELECTION OF DIRECTOR: DONALD T. NICOLAISEN MGMT FOR FOR 1I.ELECTION OF DIRECTOR: CLARENCE OTIS, JR. MGMT FOR FOR 1J. ELECTION OF DIRECTOR: HUGH B. PRICE MGMT FOR FOR 1K. ELECTION OF DIRECTOR: RODNEY E. SLATER MGMT FOR FOR 1L. ELECTION OF DIRECTOR: KATHRYN A. TESIJA MGMT FOR FOR 1M. ELECTION OF DIRECTOR: GREGORY D. WASSON MGMT FOR FOR 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 01)3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 4. APPROVAL OF LONG-TERM INCENTIVE PLAN MGMT FOR FOR 5. NETWORK NEUTRALITY MGMT AGAINST AGAINST 6. LOBBYING ACTIVITIES MGMT AGAINST AGAINST 7. ROXY ACCESS BYLAWS MGMT AGAINST AGAINST 8. SEVERANCE APPROVAL POLICY MGMT AGAINST AGAINST 9. SHAREHOLDER RIGHT TO CALL A SPECIAL MEETING SHRHLDR AGAINST AGAINST 10. SHAREHOLDER RIGHT TO ACT BY WRITTEN CONSENT SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE THE HOME DEPOT HD ANNUAL 05/23/2013 1A. ELECTION OF DIRECTOR: F. DUANE ACKERMAN MGMT FOR FOR 1B. ELECTION OF DIRECTOR: FRANCIS S. BLAKE MGMT FOR FOR 1C. ELECTION OF DIRECTOR: ARI BOUSBIB MGMT FOR FOR 1D. ELECTION OF DIRECTOR: GREGORY D. BRENNEMAN MGMT FOR FOR 1E. ELECTION OF DIRECTOR: J. FRANK BROWN MGMT FOR FOR 1F. ELECTION OF DIRECTOR: ALBERT P. CAREY MGMT FOR FOR 1G. ELECTION OF DIRECTOR: ARMANDO CODINA MGMT FOR FOR 1H. ELECTION OF DIRECTOR: BONNIE G. HILL MGMT FOR FOR 1I. ELECTION OF DIRECTOR: KAREN L. KATEN MGMT FOR FOR 1J. ELECTION OF DIRECTOR: MARK VADON MGMT FOR FOR 2. PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP MGMT FOR FOR 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 4. APPROVAL OF THE MATERIAL TERMS OF OFFICER PERFORMANCE GOALS UNDER THE MANAGEMENT INCENTIVE PLAN MGMT FOR FOR 5. APPROVAL OF THE AMENDED AND RESTATED 2 MGMT FOR FOR 6. SHAREHOLDER PROPOSAL REGARDING EMPLOYMENT DIVERSITY REPORT SHRHLDR AGAINST AGAINST 7. SHAREHOLDER PROPOSAL REGARDING STORMWATER MANAGEMENT POLICY SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE WELLPOINT, INC. WLP 94973V107 ANNUAL 05/15/2013 1A. ELECTION OF DIRECTOR: SHEILA P. BURKE MGMT FOR FOR 1B. ELECTION OF DIRECTOR: GEORGE A. SCHAEFER, JR. MGMT FOR FOR 1C. ELECTION OF DIRECTOR: JOSEPH R. SWEDISH MGMT FOR FOR 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. MGMT FOR FOR 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. MGMT FOR FOR 4. IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A SHAREHOLDER PROPOSAL TO REQUIRE SEMI-ANNUAL REPORTING ON POLITICAL CONTRIBUTIONS AND EXPENDITURES. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE FORD MOTOR CO. F ANNUAL 05/09/2013 1A. ELECTION OF DIRECTOR: STEPHEN G. BUTLER MGMT FOR FOR 1B. ELECTION OF DIRECTOR: KIMBERLY A. CASIANO MGMT FOR FOR 1C. ELECTION OF DIRECTOR: ANTHONY F. EARLEY, JR MGMT FOR FOR 1D. ELECTION OF DIRECTOR: EDSEL B. FORD II MGMT FOR FOR 1E. ELECTION OF DIRECTOR: WILLIAM CLAY FORD, JR. MGMT FOR FOR 1F. ELECTION OF DIRECTOR: RICHARD A. GEPHARDT MGMT FOR FOR 1G. ELECTION OF DIRECTOR: JAMES H. HANCE, JR. MGMT FOR FOR 1H. ELECTION OF DIRECTOR: WILLIAM W. HELMAN IV MGMT FOR FOR 1I. ELECTION OF DIRECTOR: JON M. HUNTSMAN, JR. MGMT FOR FOR 1J. ELECTION OF DIRECTOR: RICHARD A. MANOOGIAN MGMT FOR FOR 1K. ELECTION OF DIRECTOR: ELLEN R. MARRAM MGMT FOR FOR 1L. ELECTION OF DIRECTOR: ALAN MULALLY MGMT FOR FOR 1M. ELECTION OF DIRECTOR: HOMER A. NEAL MGMT FOR FOR 1N. ELECTION OF DIRECTOR: GERALD L. SHAHEEN MGMT FOR FOR 1O. ELECTION OF DIRECTOR: JOHN L. THORNTON MGMT FOR FOR 2. RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MGMT FOR FOR 3. SAY ON PAY - AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVES. MGMT FOR FOR 4. APPROVAL OF THE TERMS OF THE COMPANY'S ANNUAL INCENTIVE COMPENSATION PLAN. MGMT FOR FOR 5. APPROVAL OF THE TERMS OF THE COMPANY'S 2008 LONG-TERM INCENTIVE PLAN. MGMT FOR FOR 6. APPROVAL OF THE TAX BENEFIT PRESERVATION PLAN. MGMT FOR FOR 7. RELATING TO CONSIDERATION OF A RECAPITALIZATION PLAN TO PROVIDE THAT ALL OF THE COMPANY'S OUTSTANDING STOCK HAVE ONE VOTE PER SHARE. SHRHLDR AGAINST AGAINST 8. RELATING TO ALLOWING HOLDERS OF 10% OF OUTSTANDING COMMON STOCK TO CALL SPECIAL MEETING OF SHAREHOLDERS. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE COMCAST CORP. CMCSA 20030N101 ANNUAL 05/15/2013 DIRECTOR 1) KENNETH J. BACON 2) SHELDON M. BONOVITZ 3) JOSEPH J. COLLINS 4) J. MICHAEL COOK 5) GERALD L. HASSELL 6) JEFFREY A. HONICKMAN 7) EDUARDO G. MESTRE 8) BRIAN L. ROBERTS 9) RALPH J. ROBERTS 10) JOHNATHAN A. RODGERS 11) DR. JUDITH RODIN MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. RATIFICATION OF THE APPOINTMENT OF OUR INDEPENDENT AUDITORS MGMT FOR FOR 3. TO PROHIBIT ACCELERATED VESTING UPON A CHANGE IN CONTROL MGMT FOR AGAINST 4. TO ADOPT A RECAPITALIZATION PLAN MGMT FOR AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE DUNKIN BRANDS GROUP DNKN ANNUAL 05/14/2013 DIRECTOR 1)RAUL ALVAREZ 2)ANTHONY DINOVI 3)NIGEL TRAVIS MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION PAID BY DUNKIN' BRANDS TO ITS NAMED EXECUTIVE OFFICERS MGMT FOR FOR 3. TO RATIFY THE APPOINTMENT OF KPMG LLP AS DUNKIN' BRANDS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR ENDED DECEMBER 28, 2013 MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE CONOCO PHILLLIPS COP 20825C104 ANNUAL 05/14/2013 1A. ELECTION OF DIRECTOR: RICHARD L. ARMITAGE MGMT FOR FOR 1B. ELECTION OF DIRECTOR: RICHARD H. AUCHINLECK MGMT FOR FOR 1C. ELECTION OF DIRECTOR: JAMES E. COPELAND, JR. MGMT FOR FOR 1D. ELECTION OF DIRECTOR: JODY L. FREEMAN MGMT FOR FOR 1E. ELECTION OF DIRECTOR: GAY HUEY EVANS MGMT FOR FOR 1F. ELECTION OF DIRECTOR: RYAN M. LANCE MGMT FOR FOR 1G. ELECTION OF DIRECTOR: MOHD H. MARICAN MGMT FOR FOR 1H. ELECTION OF DIRECTOR: ROBERT A. NIBLOCK MGMT FOR FOR 1I. ELECTION OF DIRECTOR: HARALD J. NORVIK MGMT FOR FOR 1J. ELECTION OF DIRECTOR: WILLIAM E. WADE, JR. MGMT FOR FOR 2. TO RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS CONOCOPHILLIPS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. MGMT FOR FOR 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. MGMT FOR FOR 4. REPORT ON GRASSROOTS LOBBYING EXPENDITURES. MGMT FOR AGAINST 5. GREENHOUSE GAS REDUCTION TARGETS. MGMT FOR AGAINST 6. GENDER IDENTITY NON-DISCRIMINATION. MGMT FOR AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE PRUDENTIAL FINANCIAL INC. PRU ANNUAL 05/15/2013 1A. ELECTION OF DIRECTOR: THOMAS J. BALTIMORE, JR. MGMT FOR FOR 1B. ELECTION OF DIRECTOR: GORDON M. BETHUNE MGMT FOR FOR 1C. ELECTION OF DIRECTOR: GASTON CAPERTON MGMT FOR FOR 1D. ELECTION OF DIRECTOR: GILBERT F. CASELLAS MGMT FOR FOR 1E. ELECTION OF DIRECTOR: JAMES G. CULLEN MGMT FOR FOR 1F. ELECTION OF DIRECTOR: WILLIAM H. GRAY III MGMT FOR FOR 1G. ELECTION OF DIRECTOR: MARK B. GRIER MGMT FOR FOR 1H. ELECTION OF DIRECTOR: CONSTANCE J. HORNER MGMT FOR FOR 1I. ELECTION OF DIRECTOR: MARTINA HUND-MEJEAN MGMT FOR FOR 1J. ELECTION OF DIRECTOR: KARL J. KRAPEK MGMT FOR FOR 1K. ELECTION OF DIRECTOR: CHRISTINE A. POON MGMT FOR FOR 1L. ELECTION OF DIRECTOR: JOHN R. STRANGFELD MGMT FOR FOR 1M. ELECTION OF DIRECTOR: JAMES A. UNRUH MGMT FOR FOR 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. MGMT FOR FOR 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. MGMT FOR FOR 4. SHAREHOLDER PROPOSAL REGARDING WRITTEN CONSENT. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE JPMORGAN CHASE & CO. JPM 46625H100 ANNUAL 05/21/2013 1A. ELECTION OF DIRECTOR: JAMES A. BELL MGMT FOR FOR 1B. ELECTION OF DIRECTOR: CRANDALL C. BOWLES MGMT FOR FOR 1C. ELECTION OF DIRECTOR: STEPHEN B. BURKE MGMT FOR FOR 1D. ELECTION OF DIRECTOR: DAVID M. COTE MGMT FOR FOR 1E. ELECTION OF DIRECTOR: JAMES S. CROWN MGMT FOR FOR 1F. ELECTION OF DIRECTOR: JAMES DIMON MGMT FOR FOR 1G. ELECTION OF DIRECTOR: TIMOTHY P. FLYNN MGMT FOR FOR 1H. ELECTION OF DIRECTOR: ELLEN V. FUTTER MGMT FOR FOR 1I. ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. MGMT FOR FOR 1J. ELECTION OF DIRECTOR: LEE R. RAYMOND MGMT FOR FOR 1K. ELECTION OF DIRECTOR: WILLIAM C. WELDON MGMT FOR FOR 2. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 3. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 4. AMENDMENT TO THE FIRM'S RESTATED CERTIFICATE OF INCORPORATION TO AUTHORIZE SHAREHOLDER ACTION BY WRITTEN CONSENT MGMT FOR FOR 5. REAPPROVAL OF KEY EXECUTIVE PERFORMANCE PLAN MGMT FOR FOR 6. REQUIRE SEPARATION OF CHAIRMAN AND CEO MGMT AGAINST AGAINST 7. REQUIRE EXECUTIVES TO RETAIN SIGNIFICANT STOCK UNTIL REACHING NORMAL RETIREMENT AGE MGMT AGAINST AGAINST 8. ADOPT PROCEDURES TO AVOID HOLDING OR RECOMMENDING INVESTMENTS THAT CONTRIBUTE TO HUMAN RIGHTS VIOLATIONS MGMT AGAINST AGAINST 9. DISCLOSE FIRM PAYMENTS USED DIRECTLY OR INDIRECTLY FOR LOBBYING, INCLUDING SPECIFIC AMOUNTS AND RECIPIENTS' NAMES MGMT AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE AMERICAN INTERNATIONAL GROUP AIG ANNUAL 05/15/2013 1A. ELECTION OF DIRECTOR: ROBERT H. BENMOSCHE MGMT FOR FOR 1B. ELECTION OF DIRECTOR: W. DON CORNWELL MGMT FOR FOR 1C. ELECTION OF DIRECTOR: JOHN H. FITZPATRICK MGMT FOR FOR 1D. ELECTION OF DIRECTOR: WILLIAM G. JURGENSEN MGMT FOR FOR 1E. ELECTION OF DIRECTOR: CHRISTOPHER S. LYNCH MGMT FOR FOR 1F. ELECTION OF DIRECTOR: ARTHUR C. MARTINEZ MGMT FOR FOR 1G. ELECTION OF DIRECTOR: GEORGE L. MILES, JR. MGMT FOR FOR 1H. ELECTION OF DIRECTOR: HENRY S. MILLER MGMT FOR FOR 1I. ELECTION OF DIRECTOR: ROBERT S. MILLER MGMT FOR FOR 1J. ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON MGMT FOR FOR 1K. ELECTION OF DIRECTOR: RONALD A. RITTENMEYER MGMT FOR FOR 1L. ELECTION OF DIRECTOR: DOUGLAS M. STEENLAND MGMT FOR FOR 1M. ELECTION OF DIRECTOR: THERESA M. STONE MGMT FOR FOR 2. TO APPROVE THE AMERICAN INTERNATIONAL GROUP, INC. 2 MGMT FOR FOR 3. TO VOTE UPON A NON-BINDING SHAREHOLDER RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. MGMT FOR FOR 4. TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF FUTURE EXECUTIVE COMPENSATION VOTES. MGMT 1 YEAR 1 YEAR 5. TO ACT UPON A PROPOSAL TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS AIG'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. MGMT FOR FOR 6. TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO RESTRICTING SERVICE ON OTHER BOARDS BY DIRECTORS OF AIG. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE MCDONALD’S CORP. MCD ANNUAL 05/23/2013 1A. ELECTION OF DIRECTOR: WALTER E. MASSEY MGMT FOR FOR 1B. ELECTION OF DIRECTOR: JOHN W. ROGERS, JR. MGMT FOR FOR 1C. ELECTION OF DIRECTOR: ROGER W. STONE MGMT FOR FOR 1D. ELECTION OF DIRECTOR: MILES D. WHITE MGMT FOR FOR 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. MGMT FOR FOR 3. ADVISORY VOTE TO APPROVE THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR 2013. MGMT FOR FOR 4. ADVISORY VOTE ON A SHAREHOLDER PROPOSAL REQUESTING AN ANNUAL REPORT ON EXECUTIVE COMPENSATION, IF PRESENTED. MGMT AGAINST AGAINST 5. ADVISORY VOTE ON A SHAREHOLDER PROPOSAL REQUESTING AN EXECUTIVE STOCK RETENTION POLICY, IF PRESENTED. MGMT AGAINST AGAINST 6. ADVISORY VOTE ON A SHAREHOLDER PROPOSAL REQUESTING A HUMAN RIGHTS REPORT, IF PRESENTED. MGMT AGAINST AGAINST 7. ADVISORY VOTE ON A SHAREHOLDER PROPOSAL REQUESTING A NUTRITION REPORT, IF PRESENTED. MGMT AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE GOOGLE INC. GOOG 38259P508 ANNUAL 06/06/2013 DIRECTOR 1) LARRY PAGE 2) SERGEY BRIN 3) ERIC E. SCHMIDT 4) L. JOHN DOERR 5) DIANE B. GREENE 6) JOHN L. HENNESSY 7) ANN MATHER 8) PAUL S. OTELLINI 9) K. RAM SHRIRAM 10) SHIRLEY M. TILGHMAN MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. MGMT FOR FOR 3. A STOCKHOLDER PROPOSAL REGARDING A REPORT ON LEAD BATTERIES IN GOOGLE'S SUPPLY CHAIN, IF PROPERLY PRESENTED AT THE MEETING. SHRHLDR AGAINST AGAINST 4. A STOCKHOLDER PROPOSAL REGARDING EQUAL SHAREHOLDER VOTING, IF PROPERLY PRESENTED AT THE MEETING. SHRHLDR AGAINST AGAINST 5. A STOCKHOLDER PROPOSAL REGARDING EXECUTIVE STOCK RETENTION, IF PROPERLY PRESENTED AT THE MEETING. SHRHLDR AGAINST AGAINST 6. A STOCKHOLDER PROPOSAL REGARDING SUCCESSION PLANNING, IF PROPERLY PRESENTED AT THE MEETING. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE NEWS CORPORATION NWSA 65248E104 SPECIAL 06/11/2013 1. AMENDMENT TO PARENT'S RESTATED CERTIFICATE OF INCORPORATION CLARIFYING OUR ABILITY TO MAKE DISTRIBUTIONS IN COMPARABLE SECURITIES IN CONNECTION WITH SEPARATION TRANSACTIONS, INCLUDING THE SEPARATION. MGMT FOR FOR 2. AMENDMENT TO PARENT'S RESTATED CERTIFICATE OF INCORPORATION TO ALLOW US TO MAKE CERTAIN DISTRIBUTIONS ON SUBSIDIARY-OWNED SHARES AND CREATE ADDITIONAL SUBSIDIARY-OWNED SHARES. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE MASTERCARD INC. MA 57636Q104 ANNUAL 06/18/2013 1A. ELECTION OF DIRECTOR: RICHARD HAYTHORNTHWAITE MGMT FOR FOR 1B.ELECTION OF DIRECTOR: AJAY BANGA MGMT FOR FOR 1C. ELECTION OF DIRECTOR: SILVIO BARZI MGMT FOR FOR 1D. ELECTION OF DIRECTOR: DAVID R. CARLUCCI MGMT FOR FOR 1E. ELECTION OF DIRECTOR: STEVEN J. FREIBERG MGMT FOR FOR 1F. ELECTION OF DIRECTOR: NANCY J. KARCH MGMT FOR FOR 1G. ELECTION OF DIRECTOR: MARC OLIVIE MGMT FOR FOR 1H. ELECTION OF DIRECTOR: RIMA QURESHI MGMT FOR FOR 1I. ELECTION OF DIRECTOR: JOSE OCTAVIO REYES LAGUNES MGMT FOR FOR 1J. ELECTION OF DIRECTOR: MARK SCHWARTZ MGMT FOR FOR 1K. ELECTION OF DIRECTOR: JACKSON P. TAI MGMT FOR FOR 1L. ELECTION OF DIRECTOR: EDWARD SUNING TIAN MGMT FOR FOR 2. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION MGMT FOR FOR 3. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE CATERPILLAR INC. CAT ANNUAL 06/12/2013 DIRECTOR 1) DAVID L. CALHOUN 2) DANIEL M. DICKINSON 3) JUAN GALLARDO 4) DAVID R. GOODE 5) JESSE J. GREENE, JR. 6) JON M. HUNTSMAN, JR. 7) PETER A. MAGOWAN 8) DENNIS A. MUILENBURG 9) DOUGLAS R. OBERHELMAN 10) WILLIAM A. OSBORN 11) CHARLES D. POWELL 12) EDWARD B. RUST, JR. 13) SUSAN C. SCHWAB 14) JOSHUA I. SMITH 15) MILES D. WHITE MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. RATIFY THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. MGMT FOR FOR 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. MGMT FOR FOR 4. STOCKHOLDER PROPOSAL - DIRECTOR ELECTION MAJORITY VOTE STANDARD. SHRHLDR FOR AGAINST 5. STOCKHOLDER PROPOSAL - STOCKHOLDER ACTION BY WRITTEN CONSENT. SHRHLDR AGAINST AGAINST 6. STOCKHOLDER PROPOSAL - EXECUTIVE STOCK RETENTION. SHRHLDR AGAINST AGAINST 7. STOCKHOLDER PROPOSAL - SUSTAINABILITY MEASURE IN EXECUTIVE COMPENSATION. SHRHLDR AGAINST AGAINST 8. STOCKHOLDER PROPOSAL - REVIEW OF GLOBAL CORPORATE STANDARDS. SHRHLDR AGAINST AGAINST 9. STOCKHOLDER PROPOSAL - SALES TO SUDAN. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE DELTA AIRLINES, INC. DAL ANNUAL 06/27/2013 1A. ELECTION OF DIRECTOR: RICHARD H. ANDERSON MGMT FOR FOR 1B. ELECTION OF DIRECTOR: EDWARD H. BASTIAN MGMT FOR FOR 1C. ELECTION OF DIRECTOR: ROY J. BOSTOCK MGMT FOR FOR 1D. ELECTION OF DIRECTOR: JOHN S. BRINZO MGMT FOR FOR 1E. ELECTION OF DIRECTOR: DANIEL A. CARP MGMT FOR FOR 1F. ELECTION OF DIRECTOR: DAVID G. DEWALT MGMT FOR FOR 1G. ELECTION OF DIRECTOR: WILLIAM H. EASTER III MGMT FOR FOR 1H. ELECTION OF DIRECTOR: MICKEY P. FORET MGMT FOR FOR 1I. ELECTION OF DIRECTOR: SHIRLEY C. FRANKLIN MGMT FOR FOR 1J. ELECTION OF DIRECTOR: DAVID R. GOODE MGMT FOR FOR 1K. ELECTION OF DIRECTOR: GEORGE N. MATTSON MGMT FOR FOR 1L. ELECTION OF DIRECTOR: PAULA ROSPUT REYNOLDS MGMT FOR FOR 1M. ELECTION OF DIRECTOR: KENNETH C. ROGERS MGMT FOR FOR 1N. ELECTION OF DIRECTOR: KENNETH B. WOODROW MGMT FOR FOR 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF DELTA'S NAMED EXECUTIVE OFFICERS. MGMT FOR FOR 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS DELTA'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2013. MGMT FOR FOR 4. A STOCKHOLDER PROPOSAL REQUESTING THE BOARD OF DIRECTORS ADOPT A STOCK RETENTION POLICY FOR SENIOR EXECUTIVES. MGMT AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE BED BATH & BEYOND INC. BBBY ANNUAL 06/28/2013 1A. ELECTION OF DIRECTOR: WARREN MGMT FOR FOR 1B. ELECTION OF DIRECTOR: LEONARD MGMT FOR FOR 1C. ELECTION OF DIRECTOR: STEVEN H. TEMARES MGMT FOR FOR 1D. ELECTION OF DIRECTOR: DEAN S. MGMT FOR FOR 1E. ELECTION OF DIRECTOR: STANLEY F. BARSHAY MGMT FOR FOR 1F. ELECTION OF DIRECTOR: KLAUS MGMT FOR FOR 1G. ELECTION OF DIRECTOR: PATRICK R. GASTON MGMT FOR FOR 1H. ELECTION OF DIRECTOR: JORDAN MGMT FOR FOR 1I. ELECTION OF DIRECTOR: VICTORIA A. MORRISON MGMT FOR FOR 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP. MGMT FOR FOR 3. TO APPROVE, BY NON-BINDING VOTE, THE 2'S NAMED EXECUTIVE OFFICERS. MGMT FOR FOR Mid-Cap Equity Fund, Inc. July 1, 2012 – June 30, 2013 NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE AMARIN CORP. AMRN ANNUAL 07/10/2012 1. ORDINARY RESOLUTION TO RE-ELECT DR. LARS EKMAN AS A DIRECTOR. MGMT FOR FOR 2. ORDINARY RESOLUTION TO RE-ELECT DR. CARL GORDON AS A DIRECTOR. MGMT FOR FOR 3. ORDINARY RESOLUTION TO RE-ELECT MR. JAN VAN HEEK AS A DIRECTOR. MGMT FOR FOR 4. ORDINARY RESOLUTION TO ELECT MR. PATRICK J. O'SULLIVAN AS A DIRECTOR. MGMT FOR FOR 5. ORDINARY RESOLUTION (ADVISORY, NON-BINDING VOTE) ON THE COMPANY'S EXECUTIVE COMPENSATION. MGMT FOR FOR 6. ORDINARY RESOLUTION (ADVISORY, NON-BINDING VOTE) ON THE DIRECTORS' REMUNERATION REPORT FOR THE FISCAL YEAR ENDED DECEMBER 31, 2011. MGMT FOR FOR 7. ORDINARY RESOLUTION TO APPOINT DELOITTE & TOUCHE LLP AS AUDITORS OF THE COMPANY TO HOLD OFFICE UNTIL THE CONCLUSION OF THE NEXT GENERAL MEETING AT WHICH ACCOUNTS ARE LAID BEFORE THE COMPANY AND TO AUTHORISE THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF THE COMPANY TO FIX THE AUDITORS' REMUNERATION AND. MGMT FOR FOR 8. ORDINARY RESOLUTION TO ADOPT AND APPROVE THE PROPOSED AMENDMENT TO AMARIN CORPORATION PLC 2 MGMT AGAINST FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE SXC HALTH SOLUTIONS CORP. SXCI 78505P-100 SPECIAL 07/12/2012 1. TO APPROVE THE ISSUANCE OF SHARES OF SXC COMMON STOCK PURSUANT TO THE AGREEMENT AND PLAN OF MERGER, DATED AS OF APRIL 17, 2012, BY AND AMONG SXC HEALTH SOLUTIONS CORP., SXC HEALTH SOLUTIONS, INC., CATAMARAN I CORP., CATAMARAN II LLC AND CATALYST HEALTH SOLUTIONS, INC. MGMT FOR FOR 2. TO AMEND THE SXC HEALTH SOLUTIONS CORP. LONG TERM INCENTIVE PLAN TO INCREASE THE MAXIMUM NUMBER OF SHARES OF COMPANY COMMON STOCK THE COMPANY MAY ISSUE UNDER THE PLAN BY 2,500,000 (WHICH AMENDMENT WILL NOT BE IMPLEMENTED IF THE MERGER DESCRIBED IN THE ACCOMPANYING JOINT PROXY STATEMENT/PROSPECTUS IS NOT CONSUMMATED). MGMT FOR FOR 3. TO AMEND THE SXC HEALTH SOLUTIONS CORP. ARTICLES OF CONTINUANCE TO EFFECT A CHANGE IN THE CORPORATE NAME OF THE COMPANY FROM "SXC HEALTH SOLUTIONS CORP." TO "CATAMARAN CORPORATION" (WHICH AMENDMENT WILL NOT BE IMPLEMENTED IF THE MERGER DESCRIBED IN THE ACCOMPANYING JOINT PROXY STATEMENT/PROSPECTUS IS NOT CONSUMMATED). MGMT FOR FOR 4. TO ADJOURN THE SPECIAL MEETING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES IN FAVOR OF PROPOSAL 1. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE RED HAT, INC. RHT ANNUAL 08/09/2012 1.1 ELECTION OF DIRECTOR: MARYE ANNE FOX MGMT FOR FOR 1.2 ELECTION OF DIRECTOR: DONALD H. LIVINGSTONE MGMT FOR FOR 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS RED HAT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 28, 2013. MGMT FOR FOR 3. TO APPROVE, ON AN ADVISORY BASIS, A RESOLUTION RELATING TO RED HAT'S EXECUTIVE COMPENSATION. MGMT FOR FOR 4. TO APPROVE AN AMENDMENT AND RESTATEMENT OF RED HAT'S 2004 LONG-TERM INCENTIVE PLAN. MGMT FOR FOR 5. TO APPROVE A STOCKHOLDER PROPOSAL DESCRIBED IN THE PROXY STATEMENT, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE FAMILY DOLLAR STORES, INC. FDO 307000-109 ANNUAL 01/17/2013 DIRECTOR 1) MARK R. BERNSTEIN 2) PAMELA L. DAVIES 3) SHARON ALLRED DECKER 4) EDWARD C. DOLBY 5) GLENN A. EISENBERG 6) EDWARD P. GARDEN 7) HOWARD R. LEVINE 8) GEORGE R. MAHONEY, JR. 9) JAMES G. MARTIN 10) HARVEY MORGAN 11) DALE C. POND MGMT FOR ALL NOMINEES FOR ALL NOMINEES APPROVAL, ON AN ADVISORY BASIS, OF THE COMPANY'S EXECUTIVE COMPENSATION. MGMT FOR FOR APPROVAL OF THE FAMILY DOLLAR STORES, INC. EMPLOYEE STOCK PURCHASE PLAN. MGMT FOR FOR RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. MGMT FOR FOR PROPOSAL TO URGE THE BOARD OF DIRECTORS TO AMEND THE COMPANY'S BUSINESS PARTNER CODE OF CONDUCT. MGMT AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE THE VALSPAR CORP. VAL ANNUAL 2/21/2013 DIRECTOR 1) WILLIAM M. COOK 2) GARY E. HENDRICKSON 3) MAE C. JEMISON MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. TO CAST AN ADVISORY VOTE TO APPROVE THE CORPORATION'S EXECUTIVE COMPENSATION ("SAY-ON-PAY" VOTE). MGMT FOR FOR 3.TO RATIFY THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO EXAMINE THE CORPORATION'S ACCOUNTS FOR THE FISCAL YEAR ENDING OCTOBER 25, 2013. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE AMERISOURCEBERGEN CORP. ABC 03073E105 ANNUAL 02/28/2013 1.1 ELECTION OF DIRECTOR: STEVEN H. COLLIS MGMT FOR FOR 1.2 ELECTION OF DIRECTOR: DOUGLAS R. CONANT MGMT FOR FOR 1.3 ELECTION OF DIRECTOR: RICHARD W. GOCHNAUER MGMT FOR FOR 1.4 ELECTION OF DIRECTOR: RICHARD C. GOZON MGMT FOR FOR 1.5 ELECTION OF DIRECTOR: EDWARD E. HAGENLOCKER MGMT FOR FOR 1.6 ELECTION OF DIRECTOR: KATHLEEN W. HYLE MGMT FOR FOR 1.7 ELECTION OF DIRECTOR: MICHAEL J. LONG MGMT FOR FOR 1.8 ELECTION OF DIRECTOR: HENRY W. MCGEE MGMT FOR FOR 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MGMT FOR FOR 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE TRANSDIGM GROUP INC. TDG ANNUAL 03/06/2013 1. DIRECTOR 1) MERVIN DUNN 2) MICHAEL GRAFF MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. TO APPROVE (IN AN ADVISORY VOTE) COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS MGMT FOR FOR 3. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT ACCOUNTANTS FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2013 MGMT FOR FOR 4. TO VOTE ON A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING SHRHLDR FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE JEFFERIES GROUP, INC. JEF SPECIAL 02/28/2013 AGREEMENT & PLAN OF MERGER, (AS IT MAY BE AMENDED FROM TIME TO TIME, REFERRED TO AS "FIRST MERGER AGREEMENT"), BY AND AMONG JEFFERIES GROUP, INC. ("JEFFERIES"), JSP HOLDINGS, INC. ("NEW JEFFERIES") & JASPER MERGER SUB, INC. ("MERGER SUB ONE") AND TO APPROVE TRANSACTIONS CONTEMPLATED BY THE FIRST MERGER AGREEMENT, INCLUDING A MERGER OF MERGER SUB ONE WITH & INTO JEFFERIES. MGMT FOR FOR TO APPROVE ON AN ADVISORY (NON-BINDING) BASIS THE COMPENSATION THAT MAY BE PAID OR BECOME PAYABLE TO JEFFERIES' NAMED EXECUTIVE OFFICERS THAT IS BASED ON OR OTHERWISE RELATED TO THE PROPOSED TRANSACTIONS. MGMT FOR FOR TO APPROVE ANY ADJOURNMENT OF THE SPECIAL MEETING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES TO ADOPT THE FIRST MERGER AGREEMENT AND APPROVE THE TRANSACTIONS CONTEMPLATED BY THE FIRST MERGER AGREEMENT AT THE TIME OF THE SPECIAL MEETING. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE LENNAR CORP LEN ANNUAL 04/10/2013 1. DIRECTOR 1) IRVING BOLOTIN 2) STEVEN L. GERARD 3) THERON I. (TIG) GILLIAM 4) SHERRILL W. HUDSON 5) R. KIRK LANDON 6) SIDNEY LAPIDUS 7) STUART A. MILLER 8) JEFFREY SONNENFELD MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. TO APPROVE THE COMPANY'S COMPENSATION OF NAMED EXECUTIVE OFFICERS (A NON-BINDING "SAY-ON-PAY" VOTE). MGMT FOR FOR 3. TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY'S FISCAL YEAR ENDING NOVEMBER 30, 2013. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE FLUOR CORP. FLR ANNUAL 05/02/2013 1A. ELECTION OF DIRECTOR: PETER K. BARKER MGMT FOR FOR 1B. ELECTION OF DIRECTOR: ALAN M. BENNETT MGMT FOR FOR 1C. ELECTION OF DIRECTOR: ROSEMARY T. BERKERY MGMT FOR FOR 1D. ELECTION OF DIRECTOR: JAMES T. HACKETT MGMT FOR FOR 1E. ELECTION OF DIRECTOR: KENT KRESA MGMT FOR FOR 1F. ELECTION OF DIRECTOR: DEAN R. O'HARE MGMT FOR FOR 1G. ELECTION OF DIRECTOR: ARMANDO J. OLIVERA MGMT FOR FOR 1H. ELECTION OF DIRECTOR: DAVID T. SEATON MGMT FOR FOR 1I. ELECTION OF DIRECTOR: NADER H. SULTAN MGMT FOR FOR 2. AN ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. MGMT FOR FOR 3. THE APPROVAL OF OUR AMENDED AND RESTATED 2 MGMT FOR FOR 4. THE RATIFICATION OF THE APPOINTMENT BY OUR AUDIT COMMITTEE OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE BORGWARNER INC. BWA ANNUAL 04/24/2013 1.1 ELECTION OF DIRECTOR: JERE A. DRUMMOND MGMT FOR FOR 1.2 ELECTION OF DIRECTOR: JOHN R. MCKERNAN, JR MGMT FOR FOR 1.3 ELECTION OF DIRECTOR: ERNEST J. NOVAK, JR. MGMT FOR FOR 1.4ELECTION OF DIRECTOR: JAMES R. VERRIER MGMT FOR FOR 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR 2013. MGMT FOR FOR 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT. MGMT FOR FOR 4. STOCKHOLDER PROPOSAL CONCERNING DECLASSIFICATION OF THE COMPANY'S BOARD OF DIRECTORS. SHRHLDR FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE SPX CORPORATION SPW ANNUAL 05/02/2013 1A. ELECTION OF DIRECTOR: TERRY S. LISENBY MGMT FOR FOR 1B. ELECTION OF DIRECTOR: DAVID V. SINGER MGMT FOR FOR 2. TO APPROVE, BY NON-BINDING VOTE, SPX'S EXECUTIVE COMPENSATION PRACTICES. MGMT FOR FOR 3. TO AMEND AND RESTATE OUR CERTIFICATE OF INCORPORATION TO DECLASSIFY OUR BOARD OF DIRECTORS. MGMT FOR FOR 4. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR 2013. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE WHIRLPOOL COPORATION WHR ANNUAL 04/16/2013 1A. ELECTION OF DIRECTOR: SAMUEL R. ALLEN MGMT FOR FOR 1B. ELECTION OF DIRECTOR: GARY T. DICAMILLO MGMT FOR FOR 1C. ELECTION OF DIRECTOR: DIANE M. DIETZ MGMT FOR FOR 1D. ELECTION OF DIRECTOR: JEFF M. FETTIG MGMT FOR FOR 1E. ELECTION OF DIRECTOR: MICHAEL F. JOHNSTON MGMT FOR FOR 1F. ELECTION OF DIRECTOR: WILLIAM T. KERR MGMT FOR FOR 1G. ELECTION OF DIRECTOR: JOHN D. LIU MGMT FOR FOR 1H. ELECTION OF DIRECTOR: HARISH MANWANI MGMT FOR FOR 1I. ELECTION OF DIRECTOR: WILLIAM D. PEREZ MGMT FOR FOR 1J. ELECTION OF DIRECTOR: MICHAEL A. TODMAN MGMT FOR FOR 1K. ELECTION OF DIRECTOR: MICHAEL D. WHITE MGMT FOR FOR 2. ADVISORY VOTE TO APPROVE WHIRLPOOL'S EXECUTIVE COMPENSATION. MGMT FOR FOR 3. APPOINTMENT OF ERNST & YOUNG LLP AS WHIRLPOOL'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. MGMT FOR FOR 4. APPROVAL OF THE WHIRLPOOL CORPORATION AMENDED AND RESTATED 2 MGMT FOR FOR 5. STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUIRING SHAREHOLDER APPROVAL OF CERTAIN EXECUTIVE AGREEMENTS. SHRHLDR FOR AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE SYNOVUS FINANCIAL CORP. SNV 87161C105 ANNUAL 4/25/2013 1A. ELECTION OF DIRECTOR: CATHERINE A. ALLEN MGMT FOR FOR 1B. ELECTION OF DIRECTOR: STEPHEN T. BUTLER MGMT FOR FOR 1C. ELECTION OF DIRECTOR: ELIZABETH W. CAMP MGMT FOR FOR 1D. ELECTION OF DIRECTOR: T. MICHAEL GOODRICH MGMT FOR FOR 1E. ELECTION OF DIRECTOR: V. NATHANIEL HANSFORD MGMT FOR FOR 1F. ELECTION OF DIRECTOR: MASON H. LAMPTON MGMT FOR FOR 1G. ELECTION OF DIRECTOR: JERRY W. NIX MGMT FOR FOR 1H. ELECTION OF DIRECTOR: JOSEPH J. PROCHASKA, JR. MGMT FOR FOR 1I. ELECTION OF DIRECTOR: J. NEAL PURCELL MGMT FOR FOR 1J. ELECTION OF DIRECTOR: KESSEL D. STELLING MGMT FOR FOR 1K. ELECTION OF DIRECTOR: MELVIN T. STITH MGMT FOR FOR 1L. ELECTION OF DIRECTOR: BARRY L. STOREY MGMT FOR FOR 1M. ELECTION OF DIRECTOR: PHILIP W. TOMLINSON MGMT FOR FOR 1N. ELECTION OF DIRECTOR: JAMES D. YANCEY MGMT FOR FOR 2. TO APPROVE THE COMPENSATION OF SYNOVUS' NAMED EXECUTIVE OFFICERS AS DETERMINED BY THE COMPENSATION COMMITTEE. MGMT FOR FOR 3. TO APPROVE THE SYNOVUS FINANCIAL CORP. 2 MGMT FOR FOR 4. TO RATIFY THE APPOINTMENT OF KPMG LLP AS SYNOVUS' INDEPENDENT AUDITOR FOR THE YEAR 2013. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE FORTUNE BRANDSHOME & SECURITY FBHS 34964C106 ANNUAL 04/29/2013 1A. ELECTION OF CLASS II DIRECTOR: RICHARD A. GOLDSTEIN MGMT FOR FOR 1B. ELECTION OF CLASS II DIRECTOR: CHRISTOPHER J. KLEIN MGMT FOR FOR 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. MGMT FOR FOR 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. MGMT FOR FOR 4. APPROVAL OF THE FORTUNE BRANDS HOME & SECURITY, INC. 2013 LONG-TERM INCENTIVE PLAN. MGMT FOR FOR 5. APPROVAL OF THE FORTUNE BRANDS HOME & SECURITY, INC. ANNUAL EXECUTIVE INCENTIVE COMPENSATION PLAN. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE TESORO CORP. TSO ANNUAL 05/01/2013 1A. ELECTION OF DIRECTOR: RODNEY F. CHASE MGMT FOR FOR 1B. ELECTION OF DIRECTOR: GREGORY J. GOFF MGMT FOR FOR 1C. ELECTION OF DIRECTOR: ROBERT W. GOLDMAN MGMT FOR FOR 1D. ELECTION OF DIRECTOR: STEVEN H. GRAPSTEIN MGMT FOR FOR 1E. ELECTION OF DIRECTOR: DAVID LILLEY MGMT FOR FOR 1F. ELECTION OF DIRECTOR: MARY PAT MCCARTHY MGMT FOR FOR 1G. ELECTION OF DIRECTOR: J.W. NOKES MGMT FOR FOR 1H. ELECTION OF DIRECTOR: SUSAN TOMASKY MGMT FOR FOR 1I. ELECTION OF DIRECTOR: MICHAEL E. WILEY MGMT FOR FOR 1J. ELECTION OF DIRECTOR: PATRICK Y. YANG MGMT FOR FOR 2. TO CONDUCT AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. MGMT FOR FOR 3. TO APPROVE THE TESORO CORPORATION AMENDED AND RESTATED 2011 LONG-TERM INCENTIVE PLAN. MGMT FOR FOR 4. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE CHURCH & DWIGHT CO CHD ANNUAL 05/02/2013 1A. ELECTION OF DIRECTOR: BRADLEY C. IRWIN MGMT FOR FOR 1B. ELECTION OF DIRECTOR: PENRY W. PRICE MGMT FOR FOR 1C. ELECTION OF DIRECTOR: ARTHUR B. WINKLEBLACK MGMT FOR FOR 2. APPROVAL OF THE CHURCH & DWIGHT CO., INC. AMENDED AND RESTATED OMNIBUS EQUITY COMPENSATION PLAN. MGMT FOR FOR 3. ADVISORY VOTE TO APPROVE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. MGMT FOR FOR 4. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE UNITED RENTALS, INC. URI ANNUAL 05/08/2013 1A. ELECTION OF DIRECTOR: JENNE K. BRITELL MGMT FOR FOR 1B. ELECTION OF DIRECTOR: JOSE B. ALVAREZ MGMT FOR FOR 1C. ELECTION OF DIRECTOR: BOBBY J. GRIFFIN MGMT FOR FOR 1D. ELECTION OF DIRECTOR: MICHAEL J. KNEELAND MGMT FOR FOR 1E. ELECTION OF DIRECTOR: PIERRE E. LEROY MGMT FOR FOR 1F. ELECTION OF DIRECTOR: SINGLETON B. MCALLISTER MGMT FOR FOR 1G. ELECTION OF DIRECTOR: BRIAN D. MCAULEY MGMT FOR FOR 1H. ELECTION OF DIRECTOR: JOHN S. MCKINNEY MGMT FOR FOR 1I. ELECTION OF DIRECTOR: JAMES H. OZANNE MGMT FOR FOR 1J. ELECTION OF DIRECTOR: JASON D. PAPASTAVROU MGMT FOR FOR 1K. ELECTION OF DIRECTOR: FILIPPO PASSERINI MGMT FOR FOR 1L. ELECTION OF DIRECTOR: DONALD C. ROOF MGMT FOR FOR 1M. ELECTION OF DIRECTOR: KEITH WIMBUSH MGMT FOR FOR 2. RATIFICATION OF THE APPOINTMENT OF OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 3. RATIFICATION OF THE APPOINTMENT OF OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE ON SEMICONDUCTOR CORP. ONNN ANNUAL 05/15/2013 1.1 ELECTION OF DIRECTOR: J. DANIEL MCCRANIE MGMT FOR FOR 1.2 ELECTION OF DIRECTOR: EMMANUEL T. HERNANDEZ MGMT FOR FOR 1.3 ELECTION OF DIRECTOR: TERESA M. RESSEL MGMT FOR FOR 2. ADVISORY (NON-BINDING) RESOLUTION TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 3. RATIFY PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 4. TO APPROVE AN AMENDMENT TO THE 2 MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE SBA COMMUNICATIONS CORP. SBAC 78388J106 ANNUAL 05/09/2013 1.1 ELECTION OF DIRECTOR: KEVIN L. BEEBE MGMT FOR FOR 1.2 ELECTION OF DIRECTOR: JACK LANGER MGMT FOR FOR 1.3 ELECTION OF DIRECTOR: JEFFREY A. STOOPS MGMT FOR FOR 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS SBA'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 MGMT FOR FOR 3. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF SBA'S NAMED EXECUTIVE OFFICERS. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE OCEANEERING INTERNATIONAL INC. OII ANNUAL 01/26/2013 1. DIRECTOR 1) PAUL B. MURPHY, JR 2) HARRIS J. PAPPAS MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. ADVISORY VOTE ON A RESOLUTION TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. MGMT FOR FOR 3. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2013. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE PACKAGING CORP. OF AMERICA PKG ANNUAL 05/01/2013 1.1 ELECTION OF DIRECTOR: CHERYL K. BEEBE MGMT FOR FOR 1.2 ELECTION OF DIRECTOR: HASAN JAMEEL MGMT FOR FOR 1.3 ELECTION OF DIRECTOR: MARK W. KOWLZAN MGMT FOR FOR 1.4 ELECTION OF DIRECTOR: ROBERT C. LYONS MGMT FOR FOR 1.5 ELECTION OF DIRECTOR: SAMUEL M. MENCOFF MGMT FOR FOR 1.6 ELECTION OF DIRECTOR: ROGER B. PORTER MGMT FOR FOR 1.7 ELECTION OF DIRECTOR: THOMAS S. SOULELES MGMT FOR FOR 1.8 ELECTION OF DIRECTOR: PAUL T. STECKO MGMT FOR FOR 1.9 ELECTION OF DIRECTOR: JAMES D. WOODRUM MGMT FOR FOR 2. PROPOSAL TO APPROVE THE AMENDED AND RESTATED 1999 LONG-TERM EQUITY INCENTIVE PLAN. MGMT FOR FOR 3. PROPOSAL TO APPROVE OUR EXECUTIVE COMPENSATION. MGMT FOR FOR 4. PROPOSAL TO RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS OUR AUDITORS. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE AMETEK INC. AME ANNUAL 05/08/2013 DIRECTOR 1) RUBY R. CHANDY 2) CHARLES D. KLEIN 3) STEVEN W. KOHLHAGEN MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. APPROVAL OF AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION OF AMETEK, INC. INCREASING AUTHORIZED SHARES OF COMMON STOCK FROM 400,000,,000,000. MGMT FOR FOR 3. APPROVAL, BY NON-BINDING ADVISORY VOTE, OF AMETEK, INC. EXECUTIVE COMPENSATION. MGMT FOR FOR 4. RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE GENWORTH FINANCIAL, INC. GNW 37247D106 ANNUAL 05/15/2013 1.1 ELECTION OF DIRECTOR: WILLIAM H. BOLINDER MGMT FOR FOR 1.2 ELECTION OF DIRECTOR: G. KENT CONRAD MGMT FOR FOR 1.3 ELECTION OF DIRECTOR: NANCY J. KARCH MGMT FOR FOR 1.4 ELECTION OF DIRECTOR: THOMAS J. MCINERNEY MGMT FOR FOR 1.5 ELECTION OF DIRECTOR: CHRISTINE B. MEAD MGMT FOR FOR 1.6 ELECTION OF DIRECTOR: DAVID M. MOFFETT MGMT FOR FOR 1.7 ELECTION OF DIRECTOR: THOMAS E. MOLONEY MGMT FOR FOR 1.8 ELECTION OF DIRECTOR: JAMES A. PARKE MGMT FOR FOR 1.9 ELECTION OF DIRECTOR: JAMES S. RIEPE MGMT FOR FOR 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. MGMT FOR FOR 3. RATIFICATION OF THE SELECTION OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE CARBO CERAMICS INC. CRR ANNUAL 05/21/2013 DIRECTOR 1) SIGMUND L. CORNELIUS 2) JAMES B. JENNINGS 3) GARY A. KOLSTAD 4) H.E. LENTZ, JR. 5) RANDY L. LIMBACHER 6) WILLIAM C. MORRIS 7) ROBERT S. RUBIN MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP, CERTIFIED PUBLIC ACCOUNTANTS, AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. MGMT FOR FOR 3. PROPOSAL TO APPROVE, BY ADVISORY VOTE, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE WABTEC CORP WAB ANNUAL 05/14/2013 DIRECTOR 1) ROBERT J. BROOKS 2) WILLIAM E. KASSLING 3) ALBERT J. NEUPAVER MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. APPROVE AN ADVISORY (NON-BINDING) RESOLUTION RELATING TO THE APPROVAL OF 2 MGMT FOR FOR 3. AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK MGMT FOR FOR 4. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE TUPPERWARE BRANDS CORP. TUP ANNUAL 05/24/2013 1A. ELECTION OF DIRECTOR: CATHERINE A. BERTINI MGMT FOR FOR 1B. ELECTION OF DIRECTOR: SUSAN M. CAMERON MGMT FOR FOR 1C. ELECTION OF DIRECTOR: KRISS CLONINGER, III MGMT FOR FOR 1D. ELECTION OF DIRECTOR: E. V. GOINGS MGMT FOR FOR 1E. ELECTION OF DIRECTOR: JOE R. LEE MGMT FOR FOR 1F. ELECTION OF DIRECTOR: ANGEL R. MARTINEZ MGMT FOR FOR 1G. ELECTION OF DIRECTOR: A. MONTEIRO DE CASTRO MGMT FOR FOR 1H. ELECTION OF DIRECTOR: ROBERT J. MURRAY MGMT FOR FOR 1I. ELECTION OF DIRECTOR: DAVID R. PARKER MGMT FOR FOR 1J. ELECTION OF DIRECTOR: JOYCE M. ROCHE MGMT FOR FOR 1K. ELECTION OF DIRECTOR: M. ANNE SZOSTAK MGMT FOR FOR 2. ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION PROGRAM MGMT FOR FOR 3. PROPOSAL TO RATIFY THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE VERISK ANALYTICS INC. VRSK 92345Y106 ANNUAL 05/15/2013 DIRECTOR 1) JOHN F. LEHMAN 2) ANDREW G. MILLS 3) CONSTANTINE P. IORDANOU 4) SCOTT G. STEPHENSON MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. TO APPROVE EXECUTIVE COMPENSATION ON AN ADVISORY, NON-BINDING BASIS. MGMT FOR FOR 3. TO APPROVE THE 2 MGMT FOR FOR 4. TO APPROVE THE ANNUAL INCENTIVE PLAN. MGMT FOR FOR 5. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT AUDITOR FOR THE 2 MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE LUMBER LIQUIDATORS LL 55003T107 ANNUAL 05/16/2013 DIRECTOR 1) MACON F. BROCK, JR. 2) JOHN M. PRESLEY 3) THOMAS D. SULLIVAN MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. MGMT FOR FOR 3. ADVISORY (NON-BINDING) VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE FIDELITY NATIONAL FINANCIAL FNF 31620R105 ANNUAL 05/22/2013 DIRECTOR 1) DANIEL D. (RON) LANE* 2) RICHARD N. MASSEY* 3) JOHN D. ROOD# 4) CARY H. THOMPSON* MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. TO APPROVE A NON-BINDING ADVISORY RESOLUTION ON THE COMPENSATION PAID TO OUR NAMED EXECUTIVE OFFICERS. MGMT FOR FOR 3. TO APPROVE THE AMENDMENT AND RESTATEMENT OF OUR AMENDED AND RESTATED 2,500,000 SHARES. MGMT FOR FOR 4. TO APPROVE AMENDMENTS TO OUR CERTIFICATE OF INCORPORATION TO PERMIT SHAREHOLDERS TO ACT BY WRITTEN CONSENT UPON A MAJORITY VOTE. MGMT FOR FOR 5. TO APPROVE AMENDMENTS TO OUR CERTIFICATE OF INCORPORATION TO ELIMINATE ALL SUPERMAJORITY VOTING PROVISIONS. MGMT FOR FOR 6. TO RATIFY THE APPOINTMENT OF KPMG, LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE VERISIGN, INC. VRSN 92343E102 ANNUAL 05/23/2013 1A. ELECTION OF DIRECTOR: D. JAMES BIDZOS MGMT FOR FOR 1B. ELECTION OF DIRECTOR: WILLIAM L. CHENEVICH MGMT FOR FOR 1C. ELECTION OF DIRECTOR: KATHLEEN A. COTE MGMT FOR FOR 1D. ELECTION OF DIRECTOR: ROGER H. MOORE MGMT FOR FOR 1E. ELECTION OF DIRECTOR: JOHN D. ROACH MGMT FOR FOR 1F. ELECTION OF DIRECTOR: LOUIS A. SIMPSON MGMT FOR FOR 1G. ELECTION OF DIRECTOR: TIMOTHY TOMLINSON MGMT FOR FOR 2. TO APPROVE, ON AN ADVISORY BASIS, VERISIGN, INC.'S EXECUTIVE COMPENSATION. MGMT FOR FOR 3. TO RATIFY THE SELECTION OF KPMG LLP AS VERISIGN, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE ALLIANCEDATA SYSTEMS ADS ANNUAL 06/06/2013 1A. ELECTION OF DIRECTOR: LAWRENCE M. BENVENISTE MGMT FOR FOR 1B. ELECTION OF DIRECTOR: D. KEITH COBB MGMT FOR FOR 1C. ELECTION OF DIRECTOR: KENNETH R. JENSEN MGMT FOR FOR 2. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. MGMT FOR FOR 3. TO AMEND THE CERTIFICATE OF INCORPORATION OF ALLIANCE DATA SYSTEMS CORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. MGMT FOR FOR 4. TO AMEND THE CERTIFICATE OF INCORPORATION OF ALLIANCE DATA SYSTEMS CORPORATION TO PROVIDE STOCKHOLDERS CERTAIN RIGHTS TO CALL A SPECIAL MEETING. MGMT FOR FOR 5. TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF ALLIANCE DATA SYSTEMS CORPORATION FOR 2013. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE SM ENERGY CO. SM 78454L100 ANNUAL 05/22/2013 1A. ELECTION OF DIRECTOR: BARBARA M. BAUMANN MGMT FOR FOR 1B. ELECTION OF DIRECTOR: ANTHONY J. BEST MGMT FOR FOR 1C. ELECTION OF DIRECTOR: LARRY W. BICKLE MGMT FOR FOR 1D. ELECTION OF DIRECTOR: STEPHEN R. BRAND MGMT FOR FOR 1E. ELECTION OF DIRECTOR: WILLIAM J. GARDINER MGMT FOR FOR 1F. ELECTION OF DIRECTOR: LOREN M. LEIKER MGMT FOR FOR 1G. ELECTION OF DIRECTOR: JULIO M. QUINTANA MGMT FOR FOR 1H. ELECTION OF DIRECTOR: JOHN M. SEIDL MGMT FOR FOR 1I. ELECTION OF DIRECTOR: WILLIAM D. SULLIVAN MGMT FOR FOR 2. THE PROPOSAL TO RATIFY THE APPOINTMENT BY THE AUDIT COMMITTEE OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. MGMT FOR FOR 3. TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION PHILOSOPHY, POLICIES AND PROCEDURES, AND THE COMPENSATION OF OUR COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT. MGMT FOR FOR 4. THE PROPOSAL TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE EQUITY INCENTIVE COMPENSATION PLAN, INCLUDING AN AMENDMENT TO INCREASE THE TOTAL NUMBER OF SHARES AUTHORIZED FOR ISSUANCE UNDER THE PLAN. MGMT FOR FOR 5. THE PROPOSAL TO REAPPROVE OUR CASH BONUS PLAN. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE JONES LANG LASALLE I NC. JLL 48020Q107 ANNUAL 05/30/2013 1A. ELECTION OF DIRECTOR: HUGO BAGUE MGMT FOR FOR 1B. ELECTION OF DIRECTOR: COLIN DYER MGMT FOR FOR 1C. ELECTION OF DIRECTOR: DEANNE JULIUS MGMT FOR FOR 1D. ELECTION OF DIRECTOR: KATE S. LAVELLE MGMT FOR FOR 1E. ELECTION OF DIRECTOR: MING LU MGMT FOR FOR 1F. ELECTION OF DIRECTOR: MARTIN H. NESBITT MGMT FOR FOR 1G. ELECTION OF DIRECTOR: SHEILA A. PENROSE MGMT FOR FOR 1H. ELECTION OF DIRECTOR: DAVID B. RICKARD MGMT FOR FOR 1I. ELECTION OF DIRECTOR: ROGER T. STAUBACH MGMT FOR FOR 2. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION ("SAY-ON-PAY"). MGMT FOR FOR 3. TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE AFFILIATED MANAGERS GROUP AMG ANNUAL 06/11/2013 1A. ELECTION OF DIRECTOR: SAMUEL T. BYRNE MGMT FOR FOR 1B. ELECTION OF DIRECTOR: DWIGHT D. CHURCHILL MGMT FOR FOR 1C. ELECTION OF DIRECTOR: SEAN M. HEALEY MGMT FOR FOR 1D. ELECTION OF DIRECTOR: HAROLD J. MEYERMAN MGMT FOR FOR 1E. ELECTION OF DIRECTOR: WILLIAM J. NUTT MGMT FOR FOR 1F. ELECTION OF DIRECTOR: TRACY P. PALANDJIAN MGMT FOR FOR 1G. ELECTION OF DIRECTOR: RITA M. RODRIGUEZ MGMT FOR FOR 1H. ELECTION OF DIRECTOR: PATRICK T. RYAN MGMT FOR FOR 1I. ELECTION OF DIRECTOR: JIDE J. ZEITLIN MGMT FOR FOR 2. TO APPROVE THE 2 MGMT FOR FOR 3. TO APPROVE, BY A NON-BINDING ADVISORY VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. MGMT FOR FOR 4. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE EXPEDIA INC. EXPE 30212P303 ANNUAL 06/08/2013 DIRECTOR 1) GEORGE "SKIP" BATTLE* 2) PAMELA L. COE 3) BARRY DILLER 4) JONATHAN L. DOLGEN 5) CRAIG A. JACOBSON* 6) VICTOR A. KAUFMAN 7) PETER M. KERN* 8) DARA KHOSROWSHAHI 9) JOHN C. MALONE 10)JOSE A. TAZON MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. APPROVAL OF THE SECOND AMENDED AND RESTATED EXPEDIA, INC. 2, INCLUDING AN AMENDMENT TO INCREASE THE NUMBER OF SHARES OF EXPEDIA COMMON STOCK AUTHORIZED FOR ISSUANCE THEREUNDER BY 6,000,000 MGMT FOR FOR 3. APPROVAL OF THE EXPEDIA, INC. 2, INC. 2 MGMT FOR FOR 4. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS EXPEDIA'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE NETFLIX,INC. NFLX 64110L106 ANNUAL 06/07/2013 DIRECTOR 1) TIMOTHY M. HALEY 2) ANN MATHER 3) LESLIE KILGORE MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. MGMT FOR FOR 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE OFFICER COMPENSATION. MGMT FOR FOR 4. CONSIDERATION OF A STOCKHOLDER PROPOSAL TO REPEAL THE COMPANY'S CLASSIFIED BOARD, IF PROPERLY PRESENTED AT THE MEETING. SHRHLDR AGAINST AGAINST 5. CONSIDERATION OF A STOCKHOLDER PROPOSAL REGARDING MAJORITY VOTING IN UNCONTESTED DIRECTOR ELECTIONS, IF PROPERLY PRESENTED AT THE MEETING. SHRHLDR AGAINST AGAINST 6. CONSIDERATION OF A STOCKHOLDER PROPOSAL REGARDING AN INDEPENDENT BOARD CHAIR, IF PROPERLY PRESENTED AT THE MEETING. SHRHLDR AGAINST AGAINST 7. CONSIDERATION OF A STOCKHOLDER PROPOSAL REGARDING PROXY ACCESS FOR SHAREHOLDERS, IF PROPERLY PRESENTED AT THE MEETING. SHRHLDR AGAINST AGAINST 8. CONSIDERATION OF A STOCKHOLDER PROPOSAL REGARDING SIMPLE MAJORITY VOTE RIGHT, IF PROPERLY PRESENTED AT THE MEETING. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE NABOR INDUSTRIES LTD. NBR G6359F103 ANNUAL 06/04/2013 DIRECTOR 1) JAMES R. CRANE 2) MICHAEL C. LINN 3) JOHN V. LOMBARDI 4) HOWARD WOLF 5) JOHN YEARWOOD MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR AND AUTHORIZATION OF THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS TO SET THE AUDITOR'S REMUNERATION. MGMT FOR FOR 3. PROPOSAL TO APPROVE THE 2 MGMT FOR FOR 4. PROPOSAL TO APPROVE THE 2 MGMT FOR FOR 5. NONBINDING PROPOSAL TO APPROVE THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS. MGMT FOR FOR 6. SHAREHOLDER PROPOSAL TO REQUIRE SHAREHOLDER APPROVAL OF SPECIFIC PERFORMANCE METRICS IN EQUITY COMPENSATION PLANS. SHRHLDR AGAINST AGAINST 7. SHAREHOLDER PROPOSAL TO REQUIRE AN INDEPENDENT CHAIRMAN. SHRHLDR AGAINST AGAINST 8. SHAREHOLDER PROPOSAL REGARDING SHARE RETENTION REQUIREMENT FOR SENIOR EXECUTIVES. SHRHLDR AGAINST AGAINST 9. SHAREHOLDER PROPOSAL REGARDING SHAREHOLDER APPROVAL OF CERTAIN SEVERANCE AGREEMENTS. SHRHLDR AGAINST AGAINST 10. SHAREHOLDER PROPOSAL REGARDING PROXY ACCESS. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE IRON MOUNTAIN INC. IRM ANNUAL 06/06/2013 1A. ELECTION OF DIRECTOR: TED R. ANTENUCCI MGMT FOR FOR 1B. ELECTION OF DIRECTOR: CLARKE H. BAILEY MGMT FOR FOR 1C. ELECTION OF DIRECTOR: KENT P. DAUTEN MGMT FOR FOR 1D. ELECTION OF DIRECTOR: PAUL F. DENINGER MGMT FOR FOR 1E. ELECTION OF DIRECTOR: PER-KRISTIAN HALVORSEN MGMT FOR FOR 1F. ELECTION OF DIRECTOR: MICHAEL W. LAMACH MGMT FOR FOR 1G. ELECTION OF DIRECTOR: ARTHUR D. LITTLE MGMT FOR FOR 1H. ELECTION OF DIRECTOR: WILLIAM L. MEANEY MGMT FOR FOR 1I. ELECTION OF DIRECTOR: VINCENT J. RYAN MGMT FOR FOR 1J. ELECTION OF DIRECTOR: LAURIE A. TUCKER MGMT FOR FOR 1K. ELECTION OF DIRECTOR: ALFRED J. VERRECCHIA MGMT FOR FOR 2. THE APPROVAL OF THE ADOPTION OF THE IRON MOUNTAIN INCORPORATED 2 MGMT FOR FOR 3. THE APPROVAL OF A NON-BINDING, ADVISORY RESOLUTION APPROVING THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. MGMT FOR FOR 4. THE RATIFICATION OF THE SELECTION BY THE AUDIT COMMITTEE OF DELOITTE & TOUCHE LLP AS IRON MOUNTAIN INCORPORATED'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MGMT FOR FOR SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Monetta Trust By (Signature and Title)*/s/ Robert S. Bacarella Robert S. Bacarella Principal Executive Officer Date August 26, 2013 * Print the name and title of each signing officer under his or her signature.
